










ST. JUDE MEDICAL, INC.

MANAGEMENT SAVINGS PLAN

Restated Effective January 1, 2008

 

 

 

 










--------------------------------------------------------------------------------


ST. JUDE MEDICAL, INC.

MANAGEMENT SAVINGS PLAN

Restated Effective January 1, 2008

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

ARTICLE 2 PARTICIPATING EMPLOYERS

10

 

 

 

2.1.

Eligibility

10

2.2.

Participation Requirements

10

2.3.

Recordkeeping and Reporting

10

2.4.

Termination of Participation

11

2.5.

Separate Accounting

11

 

 

 

ARTICLE 3 ELIGIBILITY AND PARTICIPATION

12

 

 

 

3.1.

Eligibility

12

3.2.

Participation

12

3.3.

Suspension of Eligibility

13

 

 

 

ARTICLE 4 BENEFITS

14

 

 

 

4.1.

Deferred Compensation

14

4.2.

Form and Effectiveness of Deferral Elections.

15

4.3.

Matching Amounts

18

4.4.

Discretionary Amounts

18

4.5.

Amounts Transferred to this Plan

20

4.6.

Amounts Transferred From this Plan

22

4.7.

Participant Accounts

22

 

 

 

ARTICLE 5 VALUATION OF ACCOUNTS

23

 

 

 

5.1.

Deferred Amount

23

5.2.

Crediting/Debiting of Account Balances

23

 

 

 

ARTICLE 6 VESTING

25

 

 

 

6.1.

Vested Benefit.

25

6.2.

Change of Control

26

6.3.

Limitations Required Under Code §280G

26

 

 

 

ARTICLE 7 DISTRIBUTION OF BENEFITS

27

 

 

 

7.1.

Distributable Events

27

 

 

- i -


--------------------------------------------------------------------------------

 

7.2.

Distribution of Account Upon a Distribution Event.

27

7.3.

Permissible Acceleration.

30

7.4.

Designation of Beneficiaries.

30

7.5.

Death Prior to Full Distribution

33

7.6.

Facility of Payment

33

 

 

 

ARTICLE 8 NONTRANSFERABILITY

33

 

 

 

8.1.

Anti-Alienation of Benefits

33

8.2.

Incompetent Participants

34

8.3.

Designated Beneficiary

34

 

 

 

ARTICLE 9 WITHHOLDING

34

 

 

 

9.1.

Determination of Tax Withholding

34

9.2.

Withholding

34

 

 

 

ARTICLE 10 CLAIMS ADMINISTRATION

35

 

 

 

10.1.

Claims Procedures

35

10.2.

Participant’s Address

37

10.3.

Conflict of Interest

38

10.4.

Service of Process

38

10.5.

Errors in Computations

38

 

 

 

ARTICLE 11 ALLOCATION OF ADMINISTRATIVE AND FIDUCIARY FUNCTIONS

39

 

 

 

11.1.

Role of the Company.

39

11.2.

Role of the Board and Compensation Committee.

39

11.3.

Role of the Plan Administration Committee.

39

11.4.

Role of the Benefit Administrator

42

11.5.

Role of the Plan Investment Committee

43

11.6.

Compensation

45

11.7.

Indemnity

45

11.8.

Powers Denied

46

 

 

 

ARTICLE 12 MISCELLANEOUS PROVISIONS

46

 

 

 

12.1.

No Employment Rights

46

12.2.

Participants Should Consult Advisors

46

12.3.

Unfunded and Unsecured

47

12.4.

Plan Provisions

48

12.5.

Severability

48

12.6.

Applicable Law

48

 

 

 

ARTICLE 13 AMENDMENTS AND TERMINATION

48

 

 

 

13.1.

Amendment of the Plan

48

13.2.

Procedure for Amendment

49

13.3.

Termination

49

 

 

- ii -


--------------------------------------------------------------------------------

 

ST. JUDE MEDICAL, INC.

MANAGEMENT SAVINGS PLAN

 

Restated Effective January 1, 2008

 

St. Jude Medical, Inc, a Minnesota corporation, hereby approves and adopts this
amendment, in the form of a restatement, of the St. Jude Medical, Inc.
Management Savings Plan, effective as of January 1, 2008. The purpose of the
St. Jude Medical, Inc. Management Savings Plan is to assist St. Jude Medical,
Inc. in attracting and retaining key employees, encouraging their long term
commitment to the success of the company, and offering key employees an
opportunity to defer compensation for their retirement. The purpose of this
restatement of the Plan is to bring the Plan into compliance, effective
January 1, 2008, with the requirements of Code §409A and regulations promulgated
thereunder.

 

ARTICLE 1

 

DEFINITIONS

 

When used in this document with initial capital letters, the following terms
have the meanings indicated unless a different meaning is plainly required by
the context:

 

 

(a)

“Account” or “Accounts” means the separate bookkeeping account or accounts
established and maintained for a Participant representing separate unfunded and
unsecured general obligations of the Company with respect to a Participant under
the Plan and to which are credited amounts pursuant to Article 4. A
Participant’s Account or Accounts shall consist of a Deferred Compensation
Account, a Discretionary Amount Account and a Company Matching Amount Account.

 

 

(b)

“Affiliate” means an entity that would be considered with the Company a single
employer under Code §414(b) and (c) and §1563(a), except that 50% shall be
substituted for the 80% each place it appears in Code §414(b) and (c) and
§1563(a).

 

 

(c)

“Allocation Request Form” means such form or forms as may be approved by the
Company from time to time for use by a Participant to request an allocation of
certain deferred compensation among available investment options pursuant to
Article 5.

 

 

(d)

“Aggregated Plans” means this Plan and any other like-type plan of the Company
or any Affiliate in which a given Participant participates and as to which
Treas. Reg. §1.409A-1(c)(2) requires the aggregation of all such nonqualified
deferred compensation in applying Code §409A, except to the extent otherwise
provided in Section 2.5.

 

 


--------------------------------------------------------------------------------


 

(e)

“Beneficiary” means the person, persons or trust designated by a Participant, or
automatically by operation of the Plan, to receive any benefits which may be
payable under the Plan by reason of the death of the Participant.

 

 

(f)

“Benefit Administrator” means the contractual service provider to the Plan, with
the duties and responsibilities stated in contractual agreements with the Plan
Administration Committee.

 

 

(g)

“Board of Directors” means the Board of Directors of St. Jude Medical, Inc.

 

 

(h)

“Bonus Award” means any compensation in addition to Eligible Compensation,
Commissions, and payments made pursuant to the MICP, paid to a Participant as an
employee under any of the bonus or incentive plans maintained by the Company.

 

 

(i)

“Business Day” means a day on which the New York Stock Exchange is open for
trading.

 

 

(j)

“Change in Control” means the first to occur of any of the following events:

 

 

(1)

Any individual, entity or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the “beneficial owner” (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (a)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (b) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (a) any acquisition directly from the Company,
or approved by the Incumbent Directors, following which such Person owns not
more than 50% of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, (b) any acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities, (c) any acquisition by
the Company, (d) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (e) any acquisition pursuant to a transaction which complies with
clauses (a), (b), and (c) of subsection (iii) below; or

 

 

(2)

Individuals who, as of January 1, 2008, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
January 1, 2008, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then comprising the Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

- 2 -


--------------------------------------------------------------------------------

 



 

(3)

Consummation of a reorganization, merger or consolidation (or similar corporate
transaction) involving the Company or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets or stock of another entity (a “Business Combination”), in
each case, unless, immediately following such Business Combination, (a) 50% or
more of, respectively, the then outstanding shares of common stock and the total
voting power of (i) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (ii) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 80% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by Outstanding Company Common Stock and
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be, were converted pursuant to such Business Combination), and
such beneficial ownership of common stock or voting power among the holders
thereof is in substantially the same proportion as the beneficial ownership of
Outstanding Company Common Stock and the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (b) no person (other than any employee benefit plan or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation) is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the outstanding shares of common stock and the total voting power of
the outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
unless such acquisition is pursuant to a Business Combination that is an
acquisition by the Company or a subsidiary of the Company of the assets or stock
of another entity that is approved by the Incumbent Directors, following which
such person owns not more than 50% of such outstanding shares and of voting
power, and (c) at least a majority of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.

 

- 3 -


--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Outstanding Company Common Stock or Outstanding Company Voting
Securities as a result of the acquisition of Outstanding Company Common Stock or
Outstanding Company Voting Securities by the Company which reduces the number of
shares of Outstanding Company Common Stock or Outstanding Company Voting
Securities; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional shares of Outstanding Company Common
Stock or Outstanding Company Voting Securities that increases the percentage of
Outstanding Company Common Stock or Outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

 

 

(k)

“Code” means the Internal Revenue Code of 1986, any amendments thereto, and any
regulations or rulings issued thereunder.

 

 

(l)

“Commissions” means any compensation in addition to Eligible Compensation, Bonus
Awards, and payments made pursuant to the MICP, paid to a Participant as an
employee under any employment or compensation agreement or incentive arrangement
in connection with the sales of the products of the Company provided: (1) a
substantial portion of Participant’s services to the Company consists of the
direct sale of a product or a service to a customer that is not related or
treated as related to the Company or to the Participant (under Treas. Reg.
§§1.409A-1(f)(2)(ii) and (iv)); (2) the amount the Company pays to the
Participant consists either of a portion of the purchase price for the product
or service or of an amount substantially all of which is calculated by reference
to volume of sales; and (3) payment is either contingent upon the Company
receiving payment from an unrelated customer (as described in clause (1) above)
for the product or services or, if consistently applied as to all similarly
situated service providers, is contingent upon the closing of a sales
transaction and such other requirements as the Company may specify before the
closing of the sales transaction.

 

 

(m)

“Company” means the St. Jude Medical, Inc., a Minnesota corporation, and any
successor corporation or organization.

 

 

(n)

“Compensation Committee” means the Compensation Committee of the Board of
Directors or such other Committee of directors as may be designated by the Board
of Directors to administer the Plan. Notwithstanding anything to the contrary
contained herein, the Board of Directors may, at any time and from time to time,
without any further action of the Compensation Committee, exercise the powers
and duties of the Compensation Committee under the Plan.

 

 

(o)

“Deferral Election Form” means such form or forms as may be approved by the Plan
Administration Committee from time to time for use by a Participant to elect to
defer compensation under the Plan.

 

- 4 -


--------------------------------------------------------------------------------

 



 

(p)

“Deferred Compensation Account” means the Account established and maintained for
a Participant as a record of the deferred amounts credited to such Account
pursuant to Sections 4.1 and 4.2. The Account shall be hypothetical in nature
and shall be maintained for bookkeeping purposes only.

 

 

(q)

“Disability” means a condition of a Participant who by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months (i) is unable to engage in any substantial gainful activity; or (ii) is
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering Employees. The Company will
determine, in good faith whether the Participant has incurred a Disability and
the date such Disability occurred; provided, however, that a Participant will be
deemed to have incurred a Disability for purposes of this Plan if: (1) the
Social Security Administration or Railroad Retirement Board determines that the
Participant is totally disabled; or (2) the applicable insurance company
providing disability insurance to the Participant under a Company-sponsored
disability insurance program determines that the Participant has incurred a
Disability within the above definition.

 

 

(r)

“Discretionary Amount Account” means the Account established and maintained for
a Participant as a record of the amounts deferred under the Plan pursuant to
Section 4.4. The Account shall be hypothetical in nature and shall be maintained
for bookkeeping purposes only.

 

 

(s)

“Distributable Event” means an event identified as such in Section 7.1.

 

 

(t)

“Eligible Compensation” of a Participant for any period means, except as
provided in the succeeding paragraphs of this subsection, the sum of all
remuneration paid to the Participant during such period for service as an
employee of a Participating Employer as base salary and wages, sick pay and
short-term disability benefits, and shall be determined without regard to Code
§401(a)(17). Notwithstanding the foregoing, a Participant’s Eligible
Compensation will not include:

 

 

(1)

The amount of pre-tax contributions made on behalf of the Participant by a
Participating Employer pursuant to the terms of any qualified profit sharing
plan with a section 401(k) feature maintained by the Participating Employer for
that period;

 

 

(2)

the net amount of compensation reductions experienced by the Participant during
such period under any cafeteria plan described in Code §125 maintained by the
Participating Employer;

 

 

(3)

amounts deferred or paid under an agreement between the Participating Employer
and the Participant that is not a plan qualified under Code §401(a) except this
Plan;

 

- 5 -


--------------------------------------------------------------------------------

 



 

(4)

contributions made or benefits (other than short-term disability benefits) paid
by the Participating Employer under any other employee benefit plan;

 

 

(5)

amounts realized by the Participant upon the exercise of a nonqualified stock
option, the lapse of restrictions applicable to restricted stock or any
disposition of stock acquired under a qualified or incentive stock option;

 

 

(6)

any remuneration not paid in cash;

 

 

(7)

the value of life insurance coverage included in the Participant’s wages under
section 79 of the Code;

 

 

(8)

severance pay;

 

 

(9)

expatriate premiums, car allowances, moving expense or mileage reimbursement;

 

 

(10)

any compensation in the form of a Bonus Award;

 

 

(11)

any compensation in the form of Commissions; or

 

 

(12)

any amounts paid pursuant to and in accordance with the MICP.

 

 

(u)

“ERISA” means the Employee Retirement Income Security Act of 1974, any
amendments thereto, and any regulations or rulings issued thereunder.

 

 

(v)

“Highly Compensated Employee” means an employee who for the Plan Year or
preceding Plan Year had annual compensation from the Company or another
Participating Employer in excess of $150,000 taking into account Eligible
Compensation, Bonus Awards, Commissions, and amounts paid pursuant to and in
accordance with the MICP.

 

 

(w)

“Matching Amount Account” means the Account established and maintained for a
Participant as a record of the amounts credited to such Account pursuant to
Section 4.3. The Account shall be hypothetical in nature and shall be maintained
for bookkeeping purposes only.

 

 

(x)

“MICP” means the Management Incentive Compensation Plan, any amendments thereto,
and any successor plan thereof.

 

 

(y)

“Participant” means an individual identified as such under Article 3.

 

 

(z)

“Participating Employer” means any employer participating in the Plan pursuant
to Article 2.

 

 

(aa)

“Plan” means the St. Jude Medical, Inc. Management Savings Plan, as approved by
the Board of Directors of the Company, which is unfunded and maintained by the
Company and its Affiliates primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Company.

 

- 6 -


--------------------------------------------------------------------------------

 



 

(bb)

“Plan Administration Committee” shall mean the Committee described in Section
11.3 appointed by the Vice President – Human Resources of the Employer (and any
successor to that title or position).

 

 

(cc)

“Plan Investment Committee” shall mean the Committee described in Section 11.5
appointed by the Vice President – Human Resources of the Employer (and any
successor to that title or position).

 

 

(dd)

“Plan Year” means the 12 consecutive month period beginning January 1 and ending
December 31.

 

 

(ee)

“Separation from Service” means the Participant’s termination of employment with
the Company whether on account of death, retirement, Disability or otherwise.
The Company will determine whether a Participant has incurred a Separation from
Service based on the facts and circumstances and as described in Treas. Reg.
§1.409A-1(h)(1)(ii). A Participant incurs a Separation from Service if the
parties reasonably anticipate, based on the facts and circumstances, the
Participant will not perform any additional services after a certain date or
that the level of bona fide services (whether performed as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period (or, if less, the period the employee has rendered service to
the Company) (“average prior service”). A Participant is presumed to have
incurred a Separation from Service if the Participant’s service level decreases
to 20% or less than the average prior service and is presumed to not have
incurred a Separation from Service if the Participant’s service level continues
at a rate which is 50% or more of the average prior service. No presumption
applies where the Participant’s service level is more than 20% and less than 50%
of the average prior service. A Participant does not incur a Separation from
Service if the Participant is on military leave, sick leave, or other bona fide
leave of absence if such leave does not exceed a period of 6 months, or if
longer, the period for which a statute or contract provides the Participant with
the right to reemployment with the Company. If a Participant’s leave exceeds 6
months but the Participant is not entitled to reemployment under a statute or
contract, the Participant incurs a Separation from Service on the next day
following the expiration of 6 months, (29 months where a leave of absence is due
to a condition that may constitute a Disability unless the Company or the
Participant terminate the leave sooner). For purposes of this definition, the
Company shall include members of the controlled group of corporations as
determined under Section 2.1. In accordance with and subject to Treas. Reg.
§1.409A-1(h)(4), if the Company sells its assets to an unrelated party purchaser
where the Participants otherwise would incur a Separation from Service and where
such Participants will provide services to the purchaser after the sale closing,
the Company and the purchaser retain discretion no later than the asset sale
closing date to specify in writing whether the Participants will incur a
Separation from Service; provided however that all affected Participants shall
be treated uniformly.

 

- 7 -


--------------------------------------------------------------------------------

 



 

(ff)

“Specified Employee” means, if any stock of the Company or any Affiliate is
publicly traded on an established securities market or otherwise on the
Participant’s Separation from Service, a Participant who is a key employee as
described in Code §416(i)(1)(A), disregarding paragraph (5) thereof and using
compensation as defined under Treas. Reg. §1.415(c)-2(d)(3) on the date of
his/her Separation from Service as further determined below. If a Participant is
a key employee at any time during the 12 months ending on the Specified Employee
identification date, the Participant is a Specified Employee for the 12 month
period commencing on the Specified Employee effective date; provided that any
such identification of a Specified Employee under this Plan shall apply to all
nonqualified deferred compensation plans in which the Specified Employee
participates. The Specified Employee identification date is December 31. The
Specified Employee effective date is the April 1 following the Specified
Employee identification date. In the case of certain corporate transactions (a
merger, acquisition, spin-off or initial public offering), or in the case of
nonresident alien employees, the Employer will apply the Specified Employee
provisions of the Plan in accordance with Treas. Reg. §1.409A-1(i).

 

 

(gg)

“Transfer Account” means the separate bookkeeping account representing the
separate unfunded and unsecured general obligation of the Company established
with respect to each person who is a Participant in this Plan for whom dollar
amounts are credited pursuant to and in accordance with Section 4.5 and from
which are subtracted payments or distributions made pursuant to Section 4.5 and
Article 7.

 

 

(hh)

“Trust” means the Trust or Trusts described in Section 11.4. Any such Trust
shall constitute an unfunded arrangement and shall not affect the status of the
Plan as an unfunded plan. Participants and their beneficiaries shall have no
beneficial ownership interest in any assets of any such Trust.

 

 

(ii)

“Trustee” means the corporation or person or persons selected by the Company to
serve as Trustee for a Trust or Trusts.

 

 

(jj)

“Unforeseeable Emergency” means:

 

 

(1)

a severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant, the Participant’s spouse, a
Beneficiary or the Participant’s dependent (as defined in Code §152(a) but
without regard to Code §152(b)(1), (b)(2) and (d)(1)(B));

 

 

(2)

loss of the Participant’s property due to casualty; or

 

 

(3)

other similar extraordinary and unforeseeable circumstances arising as a result
of the events beyond the control of the Participant.

 

- 8 -


--------------------------------------------------------------------------------

 



The amount of the payment based on Unforeseeable Emergency is limited to the
amount that is reasonable necessary to satisfy the emergency need, and shall
include the amounts necessary to pay any federal, state or local income taxes
reasonably anticipated to result from the payment. Whether a Participant is
faced with an unforeseeable emergency which may permit a distribution to be made
under subsection (c) of Section 7.2 is to be determined based on the relevant
facts and circumstances of each case and Treas. Reg. §1.409A-3(i)(3), but, in
any case, a distribution on account of an Unforeseeable Emergency may not be
made to the extent that such emergency is or may be relieved: (A) through
reimbursement or compensation from insurance or otherwise; (B) by liquidation of
the Participant’s assets to the extent the liquidation of such assets would not
itself cause severe financial hardship; or (C) by cessation of deferrals under
the Plan. The Company must take into account any additional compensation
available upon the cessation of deferrals under the Plan, but may disregard
amounts available as a hardship distribution or a loan from any qualified
retirement plan sponsored by the Company or as an unforeseeable emergency
distribution under another nonqualified plan sponsored by the Company. Neither a
Participant’s request nor failure to request a distribution upon an
Unforeseeable Emergency or the Company’s acceptance or rejection of such a
request shall be deemed a change in payment election under this Plan.

 

 

(kk)

“Vested” means, for purposes of conceptually determining the benefit that may be
payable to or with respect to a Participant under the Plan, an interest in the
benefit described under the Plan which may be payable to or on behalf of the
Participant in accordance with and subject to the terms of the Plan.

 

 

(ll)

“Year of Service” means a 12 consecutive month period, with the initial 12
consecutive month computation period beginning on the employment commencement
date and each subsequent 12 consecutive month computation period determined
based upon the Plan Year beginning with the Plan Year that includes the first
anniversary of the employment commencement date of the employee, during which
the employee performs 1,000 or more hours of service for the Company or any
Affiliate and the determination as to whether a “year of service” has been
performed shall be made and calculated in a manner consistent with the manner in
which a “year of service” is determined and calculated under the St. Jude
Medical, Inc. Profit Sharing Employee Savings Plan. For purposes of determining
the Vested amount of a Participant’s Transfer Account from the St. Jude Medical
S.C., U.S. Division Representative Principals and Sales Associates Deferred
Compensation Plan, “year of service” shall be determined in accordance with
Section 4.5(g). Notwithstanding any provision of this Plan that may be construed
to the contrary, for purposes of this definition, the Compensation Committee
may, in its sole and absolute discretion, deem a Participant to be credited with
a Year of Service, or an additional Year of Service.

 

- 9 -


--------------------------------------------------------------------------------

 

ARTICLE 2

PARTICIPATING EMPLOYERS

2.1.       Eligibility. To be eligible to adopt and participate in the Plan, an
employer must be an Affiliate of the Company.

2.2.       Participation Requirements. The Company, the sponsor of the Plan, and
any other Affiliate that is or becomes eligible to adopt the Plan and become a
Participating Employer pursuant to Section 2.1 may adopt the Plan and become a
Participating Employer in the Plan provided that such Affiliate declares in
writing to be subject to the terms and conditions of the Plan and files such
declaration with the Company. The date on which such Affiliate may become a
Participating Employer in the Plan shall be the date such declaration is filed
with the Company or such later date specified in the declaration. Each of the
Participating Employers shall be obligated for their allocable portion of the
benefits provided under the Plan to their respective Participants. The
respective benefit obligations of the Participating Employers are not secured in
any way. Such obligations constitute no more than unfunded and unsecured
promises of payment and performance. Each Participating Employer shall be
responsible for, and shall have the obligation of, its allocable share of costs
and expenses incurred with respect to the operation and administration of the
Plan, and shall be responsible for, and have the obligation of, any benefits
payable under the Plan with respect to any employees of such Participating
Employer who are Participants in the Plan and eligible to receive benefits under
the terms of the Plan.

2.3.       Recordkeeping and Reporting. The Company shall maintain records
sufficient to determine the benefits (and the compensation sources of such
benefits) which may become payable to or with respect to any employee of the
Participating Employer who is a Participant in the Plan and to provide such
Participants with any reports which may be required under the terms of the Plan
or as required by law.

 

- 10 -


--------------------------------------------------------------------------------

 

2.4.       Termination of Participation. A Participating Employer, other than
the Company, may withdraw from participation in the Plan at any time by
providing the Company with 30 days advance written notice of such withdrawal
from participation and the effective date of such withdrawal by the
Participating Employer, which 30 day notice period may be waived by the Company.
In addition, the Company may terminate the participation of a Participating
Employer at any time by providing such Participating Employer with 30 days
advance written notice of such termination of participation, which 30 day notice
period may be waived by the Participating Employer. A Participating Employer
that terminates its participation in the Plan shall remain obligated under the
Plan with respect to benefits payable with respect to employees of the
Participating Employer participating in the Plan unless otherwise expressly
agreed by the Company with the Company fully assuming such obligations. No
withdrawal by a Participating Employer shall constitute a termination of the
Plan with respect to affected Participants employed by the Participating
Employer or result in a distribution of any amount in any Participants’ Accounts
solely as a result of such withdrawal.

2.5.       Separate Accounting. The Company shall establish and maintain
separate Accounts for each of the Participating Employers and their respective
Participants with respect to whom amounts have been allocated or credited under
the Plan. Such separate accounting is intended to comply with Code §404(a)(5)
and Code §1.404(a)-12 of the Treasury Regulations (which provide that an
employer can deduct the amounts contributed to a nonqualified plan in the
taxable year in which an amount attributable to the contribution is includable
in the gross income of employees participating in the plan, but, in the case of
a plan in which more than one employee participates only if separate accounts
are maintained for each employee). The plan for a Participant is treated as a
separate plan from the plan for any other Participant, even though such plans
may be incorporated into a single written document such as this Plan and
covering all Participants. Except as provided in the next sentence, this Plan
and any Aggregated Plans Company in which a given Participant participates shall
be aggregated and treated as a single plan with respect to that Participant.
Notwithstanding the foregoing, with respect to each Participant:

 

 

(a)

the Elective Deferrals Account represents a separate plan;

 

 

(b)

the Matching Contribution and Discretionary Contribution Accounts represent a
single separate plan; and

 

 

(c)

two otherwise Aggregated Plans in which the Participant participates as an
employee in one plan and as an independent contractor in the other are two
separate plans.

 

- 11 -


--------------------------------------------------------------------------------

 

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

3.1.       Eligibility. Each executive officer, key management level employee or
Highly Compensated Employee shall be eligible to participate in the Plan
effective as of the date on which such individual first becomes an executive
officer, achieves a key management level position or becomes a Highly
Compensated Employee; provided, however, that the Compensation Committee shall
determine eligibility to participate in the Plan with respect to each such
executive officer, key management level employee and Highly Compensated
Employee. In addition, the Compensation Committee may by express action
designate other management level or highly compensated employees of the
Participating Employers as eligible to participate in the Plan. If the
Compensation Committee designates a management level or Highly Compensated
Employee of a Participating Employer as eligible to become a Participant in the
Plan, the Compensation Committee shall inform the employee in writing of such
designation and the date on which the employee shall become a Participant in the
Plan.

3.2.       Participation. An individual determined to be eligible to participate
in the Plan under Section 3.1 shall become a Participant as of the first day of
the payroll period of the appropriate employer, either the Company or the
appropriate Participating Employer, as soon as administratively feasible
following the date on which the individual properly elects to participate in the
Plan by completing and executing an enrollment form or by evidencing such
enrollment using an electronic or telephonic medium available to such individual
and acceptable to the Plan Administration Committee; provided, however, that in
accordance with subsection (d) of Section 4.2, such election is properly made
within 30 days after the date the employee is notified under Section 3.1. An
individual shall not be treated as newly eligible for this Plan if the
individual is a participant in an Aggregated Plan sponsored by the Company.

 

 

(a)

A valid election to defer the receipt of compensation shall remain in effect
until such election is modified or terminated in accordance with Article 4. A
valid election to defer the receipt of compensation or to modify or revoke such
election must be made timely and in the form and manner permitted under
Article 4.

 

 

(b)

Subject to the provisions of this Article 3, once an individual becomes a
Participant in the Plan, the individual shall remain a Participant until his or
her death or, if earlier, the date on which occurs a Distributable Event under
Article 7 and the benefits which may be payable to the individual under the Plan
have been distributed to or on behalf of the individual.

 

- 12 -


--------------------------------------------------------------------------------

 

 

(c)

In the event an employee of the Company or another Participating Employer
becomes a Participant in the Plan, subsequently incurs a Separation from Service
from the Company or another Participating Employer, and is then reemployed by
the Company or another Participating Employer, the employee may again become a
newly eligible Participant under the Plan and, subject to subsection (c) of
Section 4.2, eligible to elect to defer receipt of compensation under the Plan,
provided that the reemployed individual has been ineligible for a period of at
least 24 months or all of the Participant’s Accounts were previously distributed
in accordance with Article 7 under this Plan and any Aggregated Plans. The
Participant may make an election within 30 days following the date on which such
individual satisfies the eligibility requirements of Section 3.1, and such
election shall be effective as of the first day of the payroll period of the
appropriate employer following such 30 day period, either the Company or the
appropriate Participating Employer; otherwise, such election shall be effective
as of the first day of the next Plan Year. Notwithstanding the foregoing,
subsection (d) of Section 4.2 shall not be applicable with respect to such
employee and no amounts credited or allocated to any Account or Accounts
established for the benefit of such employee prior to such Separation from
Service from the Company or another Participating Employer shall be restored.

 

3.3.       Suspension of Eligibility. Notwithstanding anything apparently to the
contrary in the Plan document or in any written communication, summary,
resolution or document or oral communication, in the event that a Participant
has, for the current Plan Year or is expected in good faith to have for the next
Plan Year, compensation from the Company or another Participating Employer equal
to or less than $100,000, or the Compensation Committee, in its sole and
absolute discretion, determines that a Participant will no longer be eligible to
participate in the Plan, then such Participant’s compensation deferral elections
made in accordance with Article 4 will terminate effective no earlier than the
first day of the next Plan Year and no additional amounts shall be credited to
his or her Accounts under Article 4 until such time as the individual is again
determined to be eligible to participate in the Plan by the Compensation
Committee and makes a new election under Article 4. Notwithstanding the
foregoing, a Participant may cancel an existing and otherwise irrevocable
election for that Plan Year at any time following the Participant’s receipt of a
distribution for an Unforeseeable Emergency or of a distribution from the
Company’s Profit Sharing Employee Savings Plan based on a hardship within the
meaning of Treas. Reg. §1.401(k)-1(d)(3). However, the Accounts of such
Participant shall continue to be adjusted by the other provisions of Article 5
until fully distributed.

 

- 13 -


--------------------------------------------------------------------------------

 

ARTICLE 4

BENEFITS

4.1.       Deferred Compensation. Subject to the limitations herein imposed,
including, without limitation, Articles 12 and 13, a Participant may elect to
defer receipt of any one or more of the following items of compensation:

 

 

(a)

Eligible Compensation;

 

 

(b)

Commissions;

 

 

(c)

Bonus Awards; and

 

 

(d)

MICP payments.

 

A Participant may defer an item of compensation only to the extent that the
Participant is entitled to receive such item of compensation and the total
amount deferred by a Participant shall be limited in any Plan Year, if
necessary, to satisfy Social Security taxes (including Medicare), other
employment taxes, federal, state or local income taxes, employee benefit plan
deferrals or contributions, and any other required or necessary withholding
requirements as determined in the sole and absolute discretion of the Plan
Administration Committee. For each Plan Year, subject to the limitations of this
Section 4.1, a Participant may elect to defer up to 100% of any Bonus Award
payable pursuant to a bonus or incentive plan, up to 100% of Eligible
Compensation, up to 100% of any Commissions payable pursuant to an employment or
compensation agreement or incentive arrangement, and up to 100% of any amounts
payable pursuant to the MICP. Upon such deferral, the Participant will have no
further right to such deferred compensation other than as provided under the
Plan. Such deferred compensation shall be the record of the value of such
deferred compensation credited to a Deferred Compensation Account of the
Participant and shall be used solely for accounting purposes.

 

- 14 -


--------------------------------------------------------------------------------

 

4.2.       Form and Effectiveness of Deferral Elections. Except as provided in
subsections (a) and (d) of this Section 4.2 and subject to the limitations of
Section 4.1, each calendar year a Participant may elect to defer an amount of
Eligible Compensation for the following calendar year and to have that amount
credited to the Deferred Compensation Account of the Participant.

 

 

(a)

A valid election to defer an amount of Eligible Compensation for any calendar
year shall remain in effect for subsequent calendar years unless:

 

 

(1)

the election is modified or revoked by a valid election made by the Participant
in the same form and manner as a valid election is made by the Participant to
defer an amount of Eligible Compensation for any Plan Year in accordance with
the provisions of this subsection (a),

 

 

(2)

the election is terminated for any Plan Year by reason of a distribution of
benefits pursuant to Separation from Service, or

 

 

(3)

the election is terminated by reason of a distribution on account of an
Unforseeable Emergency pursuant to subsection (c) of Section 7.2, or a
distribution as provided in Section 3.3.

 

The amount deferred under this subsection (a) shall be determined as a
percentage of Eligible Compensation (expressed in whole percent increments).
Except as provided in subsection (d) of this Section 4.2, Eligible Compensation
earned by a Participant during a calendar year may be deferred at the election
of the Participant only if the election to defer such compensation is made (or
is in effect) during the preceding calendar year. Such a deferral election is
irrevocable for the period for which it is made and must be made in the form and
manner prescribed by the Plan Administration Committee.

 

 

(b)

In addition to amounts deferred by a Participant pursuant to subsections (a) and
(c) of this Section 4.2, and except as provided in this subsection and
subsection (d) of this Section 4.2 and subject to the limitations of
Section 4.1, each calendar year a Participant may elect to defer Commissions and
Bonus Awards that would otherwise be payable to the Participant and to have such
amount or amounts credited to the Deferred Compensation Account of the
Participant. A valid election to defer Commissions and Bonus Awards for any
calendar year shall remain in effect for subsequent calendar years unless:

 

 

(1)

the election is modified or revoked by a valid election made by the Participant
in the same form and manner as a valid election is made by the Participant to
defer Commissions and Bonus Awards for any Plan Year in accordance with the
provisions of this subsection (b),

 

- 15 -


--------------------------------------------------------------------------------

 



 

(2)

the election is terminated for any Plan Year by reason of a Separation from
Service, or

 

 

(3)

the election is terminated by reason of a distribution on account of an
Unforeseeable Emergency pursuant to subsection (c) of Section 7.2, or a
distribution as provided in Section 3.3.

 

The amount or amounts deferred under this subsection (b) shall be determined as
a percentage of such compensation (expressed in whole percent increments).
Except as provided in subsection (d) of this Section 4.2, Commissions and Bonus
Awards otherwise payable to a Participant during a calendar year may be deferred
at the election of the Participant only if the election to defer such
compensation is made (or is in effect) during the preceding calendar year. Such
a deferral election is irrevocable for the period for which it is made and must
be made in the form and manner prescribed by the Plan Administration Committee.

 

 

(c)

In addition to amounts deferred by a Participant pursuant to subsections (a) and
(b) of this Section 4.2, and except as provided in this subsection (c) of this
Section 4.2 and subject to the limitations of Section 4.1, each calendar year a
Participant may elect to defer an MICP payment that would otherwise by payable
to the Participant pursuant to the MICP and to have such amount credited to the
Deferred Compensation Account of the Participant. A valid election to defer an
MICP payment for any calendar year shall remain in effect for subsequent
calendar years unless:

 

 

(1)

the election is modified or revoked by a valid election made by the Participant
in the same form and manner as a valid election is made by the Participant to
defer an MICP payment for any Plan Year in accordance with the provisions of
this subsection (c),

 

 

(2)

the election is terminated for any Plan Year by reason of a Separation from
Service, or

 

 

(3)

the election is terminated by reason of a distribution on account of an
Unforeseeable Emergency pursuant to subsection (c) of Section 7.2 or a
distribution as provided in Section 3.3.

 

The amount deferred under this subsection (c) shall be determined as a
percentage of the MICP payment (expressed in whole percent increments). Except
as provided in subsection (d) of this Section 4.2, an MICP payment earned by a
Participant during a calendar year, although payment may be made in the
following calendar year, may be deferred at the election of the Participant only
if the election to defer such payment is made (or is in effect) during the
preceding calendar year. Such a deferral election is irrevocable for the period
for which it is made and must be made in the form and manner prescribed by the
Plan Administration Committee. Notwithstanding any provision herein to the
contrary, no election to defer an MICP payment or to modify or revoke a valid
election to defer an MICP payment made during a calendar year for an MICP
payment that is earned during that same calendar year shall be recognized or
approved.

 

- 16 -


--------------------------------------------------------------------------------

 



 

(d)

In the first calendar year in which a Participant becomes eligible to
participate in the Plan, with the determination of eligibility made under
Section 3.1, the newly eligible Participant may make an election within 30 days
after the date the employee becomes eligible to defer Eligible Compensation and
any Commissions and Bonus Awards that would otherwise be payable under an
employment or compensation agreement or any bonus or incentive plan with respect
to services to be performed subsequent to the election for which such
compensation would be payable; provided, however, that with respect to Bonus
Awards earned over a specified period, only a portion of the Bonus Award will be
deferred based on a fraction, the numerator of which is the number of days
remaining in the service period and the denominator of which is the total number
of days in the service period. In the event a Participant becomes eligible for
MICP or another Bonus Award during the calendar year and such eligibility is in
substitution for a Bonus or MICP for which the Participant was previously
eligible, then an election to defer the Bonus or MICP, as the case may be, shall
apply to the program under which the Participant would otherwise receive a
payment. Notwithstanding any provision herein to the contrary, no election to
defer an MICP payment under this subsection (d) made during that first calendar
year of eligibility for an MICP payment that may be earned during that first
calendar year shall be recognized or approved. An election under this
subsection (d) must be made in the form and manner prescribed by the Plan
Administration Committee and a valid election to defer receipt of compensation
under this subsection (d) shall remain in effect for the calendar year in which
such election is made and for subsequent calendar years unless such election is
modified, altered, or revoked by an election made by the Participant or
terminated in accordance with the provisions of this Section 4.2. This
subsection (d) shall apply, however, only with respect to an eligible
Participant who first becomes a Participant in the Plan as provided in
Section 3.1 on a date other than the first day of the calendar year.

 

 

(e)

The Participant may make an initial election, on the election form on which the
Participant elects to defer amounts under Section 4.1, as to the deferral period
and the form of distribution with respect to the amounts deferred pursuant to
that deferral election form under Section 4.2 and amounts credited under
Sections 4.3 and 4.4 in accordance with the conditions set forth in Section 7.2.
Such election shall be irrevocable as of the date such deferral election becomes
irrevocable, subject to a subsequent redeferral or change in the form of
distribution only as provided in Section 7.3. Any election in effect shall
continue to apply to amounts credited to the Participant’s Accounts in
subsequent calendar years, provided that the Participant may modify or revoke a
valid election as to the time and form of payment under Section 7.2 only if the
election is made and is irrevocable prior to the first day of the Plan year in
which such amounts are deferred under Section 4.2 and amounts credited under
Sections 4.3 and 4.4.

 

- 17 -


--------------------------------------------------------------------------------

 

4.3.       Matching Amounts. For each Plan Year, a matching amount may be
credited to an eligible Participant’s Matching Amount Account provided that the
Participant has at least 1 Year of Service and is an employee of the Company or
another Participating Employer as of the last day of such Plan Year and based
upon whether a matching contribution is made by the Company under the St. Jude
Medical, Inc. Profit Sharing Employee Savings Plan with respect to that Plan
Year, and if a matching contribution is made, the amount of such contribution.
If a matching amount is to be credited to a Participant’s Matching Amount
Account pursuant to this Section 4.3, the amount that shall be credited to the
Participant’s Matching Amount Account shall be equal to the product of:

 

 

(a)

the rate of matching contributions made by the Company, if any, with respect to
Elective Deferrals under the St. Jude Medical, Inc. Profit Sharing Employee
Savings Plan multiplied by

 

 

(b)

the amount the Participant elected to defer for the Plan Year in accordance with
the Participant’s election under Section 4.2 up to 3% of the first one hundred
thousand dollars ($100,000) of the Participant’s “compensation” of the
Participant for the Plan Year in excess of the maximum compensation limit under
Code §401(a)(17) for the Plan Year;

 

provided, however, that the total of Matching Contributions under this Plan and
matching contribution the Company made or would have made under the St. Jude
Medical, Inc. Profit Sharing Employee Savings Plan if the Participant made the
maximum elective deferrals permitted for highly compensated employees under that
plan shall not exceed 100% of the matching contribution that would have been
provided under the Company’s Profit Sharing Employee Savings Plan absent any
plan-based restrictions that reflect limits on qualified plan contributions
under the Code and based upon “compensation” as defined under the Company’s
Profit Sharing Employee Savings Plan.

4.4.       Discretionary Amounts. In addition to any amounts deferred by a
Participant under Section 4.2 and the matching amounts that may be credited to
the Participant’s Matching Amount Account under Section 4.3, for each Plan Year,
discretionary amounts may be credited to an Account or Accounts of the
Participant provided that the Participant is an employee of the Company or
another Participating Employer as of the last day of such Plan Year and
determined in accordance with the provisions of this Section 4.4.

 

- 18 -


--------------------------------------------------------------------------------

 

 

(a)

A discretionary profit sharing amount may be credited to a Discretionary Amount
Account established for the benefit of the Participant under the Plan as
determined in the sole and absolute discretion of the Compensation Committee,
but which determination shall be made based upon whether a profit sharing
contribution has been made by the Company under the St. Jude Medical, Inc.
Profit Sharing Employee Savings Plan and the amount of any such contribution to
that profit sharing plan. If a determination is made to credit a discretionary
profit sharing amount to a Participant’s Discretionary Amount Account pursuant
to this Section 4.4, then, for each eligible Participant who has at least 1 Year
of Service, the amount that shall be credited to the Discretionary Amount
Account of that Participant shall be an amount equal to the product of:

 

 

(1)

the difference between the compensation of the Participant for the Plan Year
over the maximum compensation limit under Code §401(a)(17) for the Plan Year but
not to exceed one hundred thousand dollars ($100,000), multiplied by

 

 

(2)

the rate of contributions made by the Company, if any, with respect to
compensation of the Participant in excess of the Social Security wage base under
the St. Jude Medical, Inc. Profit Sharing Employee Savings Plan.

 

If, however, a Participant is neither eligible to participate in nor eligible
for a profit sharing contribution under the St. Jude Medical, Inc. Profit
Sharing Employee Savings Plan, then no discretionary amount will be credited to
the Discretionary Amount Account of that Participant under this subsection (a).

 

 

(b)

Notwithstanding any provision to this Section 4.4 or the Plan to the contrary, a
discretionary amount may be credited to the Deferred Compensation Account of a
Participant as determined in the sole and absolute discretion of the
Compensation Committee, which determination shall be made without regard to
whether any amount has been credited to the Participant’s Matching Amount
Account or the Participant’s Discretionary Amount Account and the discretion of
the Compensation Committee as to whether a Participant’s Deferred Compensation
Account shall be credited with such a discretionary amount and the amount to be
so credited shall be exercised with respect to each Participant and each
Deferred Compensation Account. An amount may, therefore, differ from Participant
to Participant both in amount and as a percentage of compensation.

 

- 19 -


--------------------------------------------------------------------------------

 

4.5.       Amounts Transferred to this Plan. The amounts subject to a transfer
pursuant to this Section 4.5 and the requirements regarding such transfer as
herein provided shall apply with respect to the benefits that may be payable
under the Plan.

 

 

(a)

If a participant in the St. Jude Medical S.C., Inc. U.S. Division Representative
Principals and Sales Associates Deferred Compensation Plan ceases to participate
in that plan and becomes a Participant in this Plan pursuant to the provisions
of Sections 3.1 and 3.2 of this Plan, the elections to defer compensation by the
Participant that were made under the St. Jude Medical S.C., Inc. U.S. Division
Representative Principals and Sales Associates Deferred Compensation Plan and in
effect at the time the Participant ceases to participate in that plan shall be
applied as an initial election under this Plan after the date on which the
Participant ceases to be a participant in that plan and during the remainder of
the Plan Year in which the employee is a Participant in this Plan. Such election
may be changed only as otherwise provided in subsection (e) of Section 4.2 of
this Plan.

 

 

(b)

If a participant in the St. Jude Medical S.C., Inc. U.S. Division Representative
Principals and Sales Associates Deferred Compensation Plan becomes a Participant
in this Plan pursuant to the provisions of Sections 3.1 and 3.2 of this Plan,
the amounts credited to the account of such participant under the St. Jude
Medical S.C., Inc. U.S. Division Representative Principals and Sales Associates
Deferred Compensation Plan shall be transferred to and credited to a Transfer
Account established and maintained under this Plan for such participant. If such
transfer occurs, such transfer shall be made in a manner consistent with the
requirements of Code §414(1) and Treas. Reg. §1.414(1)-1 regarding a merger or
consolidation of assets and liabilities but without regard to any actual merger
or consolidation of assets. Amounts credited to a Transfer Account of a
Participant who had been a participant in the St. Jude Medical S.C., Inc. U.S.
Division Representative Principals and Sales Associates Deferred Compensation
Plan shall be determined as of a valuation date determined by the Company
immediately preceding the transfer to such Transfer Account and such amounts
shall then be credited to the Transfer Account under this Plan as the opening
balance with respect to such Transfer Account.

 

 

(c)

Subject to subsections (d) and (e) of this Section 4.5, the amounts credited to
the account of a participant in the St. Jude Medical S.C., Inc. U.S. Division
Representative Principals and Sales Associates Deferred Compensation Plan that
are transferred to and credited to a Transfer Account for the benefit of a
Participant under this Plan shall be subject to the terms and conditions of this
Plan and payable to or on behalf of the Participant pursuant to and in
accordance with the terms and conditions of this Plan. Subject to subsections
(d) and (e) of this Section 4.5, after such transfer from the St. Jude Medical
S.C., Inc. U.S. Division Representative Principals and Sales Associates Deferred
Compensation Plan to such Transfer Account, the value of the amounts credited to
the account of such participant shall be determined, valued and payable under
the terms and conditions of this Plan. No benefit shall be determined, valued or
paid to or with respect to that participant under the St. Jude Medical S.C.,
Inc. U.S. Division Representative Principals and Sales Associates Deferred
Compensation Plan with respect to such transferred amounts, and all rights under
that plan with respect to those amounts shall be waived by that Participant and
forfeited.

 

- 20 -


--------------------------------------------------------------------------------

 

 

(d)

If a participant in the St. Jude Medical S.C., Inc. U.S. Division Representative
Principals and Sales Associates Deferred Compensation Plan made a valid and
effective election for a distribution of benefits under that plan and
distributions have commenced in accordance with that election and pursuant to
that distribution provision as of the date on which the balance of the amounts
subject to such an election was transferred to and credited to a Transfer
Account under this Plan for the benefit of that participant, then, subject to
such terms and conditions as the Company may impose, distributions shall
continue to be made pursuant to that election made under the S1. Jude Medical
S.C., Inc. U.S. Division Representative Principals and Sales Associates Deferred
Compensation Plan, and such election shall be treated and given effect as a
valid election under this Plan regarding such distributable amounts. No delay or
acceleration of any valid election as to the time and form of payment except as
otherwise permitted under this Plan and Code §409A and its regulations.

 

 

(e)

If a participant in the St. Jude Medical S.C., Inc. U.S. Division Representative
Principals and Sales Associates Deferred Compensation Plan made a valid and
effective election for a distribution of benefits under that plan, then, subject
to such terms and conditions as the Company may impose, that election for a
distribution shall be treated and given effect as a valid election under this
Plan as if such election was made in accordance with the provisions of this
Plan. Any change in such election shall conform to the provisions of
Section 4.2(e) of this Plan.

 

 

(f)

Amounts credited to a Transfer Account established and maintained under this
Plan in accordance with this Section 4.5 shall be allocated or reallocated among
the investment options made available by the Company for purposes of measuring
the value of those amounts pursuant to the same terms and conditions that apply
to amounts credited to other Accounts under this Plan pursuant to Article 5.

 

 

(g)

Amounts credited to the account of a participant in the St. Jude Medical S.C.,
Inc. U.S. Division Representative Principals and Sales Associates Deferred
Compensation Plan shall be Vested pursuant to and in accordance with the
schedule and provisions of that plan as of the date on which such amounts are
transferred to and credited to a Transfer Account under this Plan. This may
require the Transfer Account to be divided into sub-accounts to separately
account for the Vested amounts. Effective as of the date on which such amounts
are transferred to such Transfer Account under the Plan, the non-Vested amounts
shall be subject to the Vesting provisions of Section 6.1 of this Plan based
upon the type of amounts credited to the accounts of the participant under the
St. Jude Medical S.C., Inc. U.S. Division Representative Principals and Sales
Associates Deferred Compensation Plan and the applicable provisions of this Plan
with respect to those amounts. For purposes of determining the Vested amount,
years of service as a participant in the St. Jude Medical S.C., Inc. U.S.
Division Representative Principals and Sales Associates Deferred Compensation
Plan shall be taken into account under this Plan.

 

- 21 -


--------------------------------------------------------------------------------

 

 

(h)

Any benefit payable to a Beneficiary of a Participant under this Plan shall be
determined in accordance with the terms and conditions of this Plan and shall be
payable pursuant to Article 7 without regard to any provision in the St. Jude
Medical S.C., Inc. U.S. Division Representative Principals and Sales Associates
Deferred Compensation Plan, but subject to the limitations otherwise contained
in this Section 4.5.

 

4.6.       Amounts Transferred From this Plan. In the event a participant is no
longer eligible to participate in the Plan, and such participant becomes a
participant in a nonqualified deferred compensation plan of an Affiliate, the
Company shall determine, in its sole and absolute discretion, whether an amount
credited to an Account of the Participant under this Plan shall be transferred
to and credited to an account that may be established or maintained for the
Participant under such other nonqualified deferred compensation plan. If such
transfer is determined to be made, the Company shall determine the terms and
conditions applicable to such transfer. Notwithstanding the foregoing, any
change in the timing or form of distribution from that in effect under this Plan
as a result of the transfer of the Participant’s Accounts to such other
nonqualified deferred compensation plan shall not result in an acceleration or
redeferral of the amount distributable under this Plan except as may be
permitted in accordance with Code §409A.

4.7.       Participant Accounts. A Deferred Compensation Account, a
Discretionary Amount Account, a Matching Amount Account, and a Transfer Account
shall be established and maintained for each participant to the extent necessary
or required for purposes of the administration and operation of the Plan with
respect to which amounts may be credited pursuant to Sections 4.1 and 4.2
regarding deferred compensation, Section 4.3 regarding matching amounts,
Section 4.4 regarding discretionary amounts, and Section 4.5 regarding
transferred amounts, which amounts shall be credited with amounts which shall be
measured in dollars.

 

- 22 -


--------------------------------------------------------------------------------

 

ARTICLE 5

VALUATION OF ACCOUNTS

5.1.       Deferred Amount. If amounts have been credited to a Deferred
Compensation Account, a Discretionary Amount Account, or a Matching Amount
Account of a Participant in accordance with Article 4, such amounts shall be
allocated among the investment options made available by the Company for
purposes of measuring the value of the benefit that may be payable to or with
respect to the Participant under the Plan. The allocation of such amounts shall
be made as of the close of business on the date that such amounts would have
otherwise been paid to the Participant and allocated among Measurement Funds
used to determine the adjustment of amounts credited to the Account or Accounts
of the Participant in accordance with the elections made by the Participant as
provided in Section 5.2, and if no such Measurement Funds have been selected for
purposes of the adjustment of amounts credited to the Account or Accounts of the
Participant, then such amounts shall be allocated to the default fund approved
by the Plan Administration Committee.

5.2.       Crediting/Debiting of Account Balances. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Plan Administration Committee, in its sole and absolute discretion, amounts
shall be credited or debited to the Account or Accounts of the Participant in
accordance with the following rules:

 

 

(a)

Election of Measuring Funds. Each Participant, in connection with the initial
deferral election of the Participant, shall elect, in accordance with a method
of election acceptable to the Plan Administration Committee including the
completion of an Allocation Request Form provided to the Participant by the Plan
Administration Committee or by other means, including electronic or telephonic
medium, one or more Measurement Funds to be used to determine the adjustment of
amounts credited to the Account or Accounts of the Participant for the first
business day in which the Participant commences participation in the Plan and
continuing thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with this subsection (a).
Commencing with the first business day that follows the commencement of
participation of the Participant in the Plan and continuing thereafter for each
subsequent day in which the Participant participates in the Plan, the
Participant may (but is not required to) elect, by submitting to the Plan
Administration Committee a completed Allocation Request Form, or by making an
election by other means, including electronic or telephonic medium, acceptable
to the Plan Administration Committee, to add or delete one or more Measurement
Funds to be used to determine the adjustment of amounts credited to the Account
or Accounts of the Participant, or to change the portion of the Account or
Accounts of the Participant allocated to each previously or newly elected
Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply to the next business day and continue thereafter for
each subsequent day in which the Participant participates in the Plan, unless
changed in accordance with this subsection (a).

 

- 23 -


--------------------------------------------------------------------------------

 

 

(b)

Proportionate Allocation. In making any election described in subsection (a) of
this Section 5.2, the Participant shall specify on the Allocation Request Form
or by other means, including electronic or telephone medium, acceptable to the
Plan Administration Committee a percentage of his or her Account or Accounts to
have gains and losses measured by a Measurement Fund.

 

 

(c)

Measurement Funds. From time to time, the Plan Investment Committee, in its sole
and absolute discretion, shall select and announce to Participants its selection
of mutual funds, insurance company separate accounts, indexed rates or other
methods (each, a “Measurement Fund”), for the purpose of providing the basis on
which gains and losses shall be attributed to the Account or Accounts under the
Plan. The Plan Investment Committee may, in its sole and absolute discretion,
discontinue, substitute or add a Measurement Fund at any time. Each such action
will take effect as of the first day of the calendar quarter that follows by 30
days the day on which the Plan Investment Committee provides Participants
advance written notice of such change.

 

 

(d)

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Plan Investment
Committee, in its reasonable discretion, based on available reports of the
performance of the Measurement Fund. An Account or Accounts of a Participant
shall be credited or debited on a daily basis based on the performance of each
Measurement Fund selected by the Participant, as determined by the Plan
Investment Committee, in its sole and absolute discretion, as though:

 

 

(1)

an Account or Accounts of the Participant were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such day,
as of the close of business on such day, at the closing price on such date;

 

 

(2)

the portion of the amounts credited to an Account or Accounts of a Participant
during any day were invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable to such day, no later than the close
of business on the first business day after the day on which such amounts were
actually deferred or credited to the Account or Accounts of the Participant at
the closing price on such date; and

 

 

(3)

any distribution made to a Participant that decreases the Account or Accounts of
the Participant ceased being an investment in the Measurement Fund(s), in the
percentages applicable to such day, no later than one business day prior to the
distribution, at the closing price on such date.

 

 

(e)

No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account or Accounts thereto, the calculation
of additional amounts and the crediting or debiting of such amounts to an
Account or Accounts of the Participant shall not be considered or construed in
any manner as an actual investment of his or her Account or Accounts in any such
Measurement Fund. In the event that the Company or a Trustee, in its own
discretion, decides to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, an Account or Accounts of a Participant shall at all
times be a bookkeeping entry or entries only and shall not represent any
investment made on his or her behalf by the Company or a Trust; the Participant
shall at all times remain an unsecured creditor of the Company or a
Participating Employer.

 

- 24 -


--------------------------------------------------------------------------------

 

ARTICLE 6

VESTING

 

6.1.

Vested Benefit.

 

(a)

A Participant shall at all times be one hundred percent (100%) Vested with
respect to the amounts credited to the Deferred Compensation Account established
for the benefit of the Participant.

 

 

(b)

A Participant shall be Vested with respect to the amounts credited to the
Company Matching Amount Account and the Discretionary Amount Account in
accordance with the following schedule:

 

 

(1)

Less than 1 Year of Service, 0% Vested;

 

 

(2)

1 Year of Service but less than 2 Years of Service, 20% Vested;

 

 

(3)

2 Years of Service but less than 3 Years of Service, 40% Vested;

 

 

(4)

3 Years of Service but less than 4 Years of Service, 60% Vested;

 

 

(5)

4 Years of Service but less than 5 Years of Service, 80% Vested; and

 

 

(6)

5 Years of Service or more, 100% Vested.

 

 

(c)

Years of Service with the Company or an Affiliate before a Separation from
Service by the Participant with the Company or an Affiliate shall not be
required to be taken into account for purposes of determining the Vested amount
credited to the Company Matching Amount Account or the Discretionary Amount
Account, and the portion of such amount credited to the Company Matching Amount
Account or the Discretionary Amount Account that was not Vested as of the date
on which such Separation from Service occurs shall be forfeited and shall not be
payable to or with respect to a Participant under the Plan.

 

 

(d)

If, at the time of a Distributable Event, an amount credited to an Account or
Accounts of a Participant is not Vested and is not payable to or for the benefit
of the Participant under the Plan, the amount that was not Vested shall be
forfeited and shall not be payable to or with respect to the Participant under
the Plan.

 

- 25 -


--------------------------------------------------------------------------------

 

6.2.       Change of Control. Notwithstanding any provision in this Article 6,
except as provided in Section 6.3, in the event of a Change in Control, a
Participant’s Matching Amount Account and Discretionary Amount Account shall
immediately become 100% Vested, without regard to the Vesting schedule in
Section 6.2.

 

6.3.

Limitations Required Under Code §280G. Except as otherwise provided by written
agreement between a Participant and the Company, notwithstanding any provision
in this Article 6 to the contrary, the Vesting schedule for the amounts credited
to a Matching Amount Account and to a Discretionary Amount Account of the
Participant shall not be accelerated to the extent that the Company determines
that such acceleration would cause the deduction limitations of Code §280G to
become effective. The provisions of this Section 6.3(a) shall take precedence
over the provisions of any other agreement between the Participant and the
Company to which the deduction limitation of Code §280G applies, and shall
result in any reduction under the deduction limitations of Code §280G being
applies first to the Participant’s Accounts under this Plan before any other
reduction as a result of the limitations of Code §280G.

 

 

(b)

In the event that any portion of a Participant’s Matching Amount Account and
Discretionary Amount Account is not Vested pursuant to such a determination, the
Participant may request independent verification of the calculations of the
Company with respect to the application of Code §280G. In such case, the Company
must provide to the Participant within 30 business days of such a request an
opinion from a national accounting firm selected by the Participant, to the
effect that, in the opinion of that accounting firm that any limitation in the
Vested percentage hereunder is necessary to avoid the limits of Code §280G, and
containing supporting calculations, or, in the absence of such an opinion, shall
cause the relevant portion of the Matching Amount Account and the Discretionary
Amount Account of the Participant to become Vested. The cost of such opinion
shall be paid for by the Company.

 

 

(c)

Any amounts credited to the Matching Amount Account and the Discretionary Amount
Account that is not accelerated as a result of this Section 6.3 shall continue
to be subject to the Vesting Schedule of Section 6.1 without regard to the
acceleration of Vesting as a result of Section 6.2.


- 26 -


--------------------------------------------------------------------------------

 

ARTICLE 7

DISTRIBUTION OF BENEFITS

7.1.       Distributable Events. Subject to Section 7.4, a Participant’s
Distributable Event with respect to the Account or Accounts of the Participant
shall be the earliest to occur of the following events:

 

 

(a)

Separation from Service from the Company and any Participating Employer other
than due to Disability or death;

 

 

(b)

Separation from Service due to Disability;

 

 

(c)

the Participant’s death;

 

 

(d)

a specified time prior to a Separation from Service;

 

 

(e)

the occurrence of an Unforeseeable Emergency, in accordance with subsection (c)
of Section 7.2;

 

 

(f)

the effective date of the termination of the Plan pursuant to Article 13.

 

Each such Distribution Event shall be considered a separate payment for purposes
of the right to make an election as to the time and form of distribution after
the initial election.

 

7.2.

Distribution of Account Upon a Distribution Event.

 

 

(a)

Distribution Upon Separation from Service. Except as provided in Section 7.2(f),
in the case of a Participant who incurs a Separation from Service and a
Distributable Event pursuant to Section 7.1(a), the amount credited to all of
the Account of the Participant, to the extent Vested, shall be distributed to
the Participant in the form of a lump sum cash payment as soon as practicable no
later than ninety days following the Distributable Event. If the Participant has
completed five Years of Service with the Company or any other Participating
Employer and the value of all of the Participant’s Accounts at the time exceed
$25,000, the Participant may elect, on the form on which the Participant elects
to defer amounts in accordance with Section 4.2, to have the amount credited to
his or her Account or Accounts subsequent to the date such election becomes
irrevocable, to the extent Vested, distributed in a form other than a lump sum
payment, the form of which shall include substantially equal quarterly
installments over five, ten or fifteen years beginning no later than ninety days
following the Distributable Event. Effective January 1, 2009, any election of
installments in accordance with the preceding sentence shall be irrevocable as
of the date specified in subsection (e) of Section 4.2 and shall not be subject
to a subsequent election. If the amount credited to the Account or Accounts of
the Participant is distributed in an installment form, the amount credited to
the Account or Accounts of the Participant shall continue to be adjusted for
earnings or losses in accordance with the provisions of Article 5 until the
entire amount credited to the Account or Accounts of the Participant has been
distributed. For this purpose, the Accounts as adjusted in accordance with
Article 5 as of the last day of the Plan Year shall be paid in equal
installments over the remaining installments, subject to a similar adjustment as
of the last day of each subsequent Plan Year. Notwithstanding any provision
herein to the contrary, once the distribution of the amount payable to the
Participant under the Plan has commenced pursuant to this subsection (a) and in
accordance with the provisions of the Plan, the form and manner of the
distribution shall not be modified, altered, or revoked for any reason including
the reemployment of the Participant following a Distributable Event based upon a
Separation from Service.

 

- 27 -


--------------------------------------------------------------------------------

 

 

(b)

Distribution Upon Separation from Service Due to Disability. Except as provided
in subsection (e) of this Section 7.2, in the case of a Participant who incurs a
Separation from Service and a Distributable Event pursuant to Section 7.1(b),
the amount credited to all of the Account of the Participant, to the extent
Vested, shall be distributed to the Participant in the form of a lump sum cash
payment as soon as practicable no later than ninety days following the
Distributable Event. If the Participant has completed five Years of Service with
the Company or any other Participating Employer and the value of all of the
Participant’s Accounts at the time exceed $25,000, the Participant may elect, on
the form on which the Participant elects to defer amounts in accordance with
Section 4.2, to have the amount credited to his or her Account or Accounts
subsequent to the date such election becomes irrevocable, to the extent Vested,
distributed in a form other than a lump sum payment, the form of which shall
include substantially equal quarterly installments over five, ten or fifteen
years beginning no later than ninety days following the Distributable Event.
Effective January 1, 2009, any election of installments in accordance with the
preceding sentence shall be irrevocable as of the date specified in subsection
(e) of Section 4.2 and shall not be subject to a subsequent election. If the
amount credited to the Account or Accounts of the Participant is distributed in
an installment form, the amount credited to the Account or Accounts of the
Participant shall continue to be adjusted for earnings or losses in accordance
with the provisions of the Plan until the entire amount credited to the Account
or Accounts of the Participant has been distributed. For this purpose, the
Accounts as adjusted in accordance with Article 5 as of the last day of the Plan
Year shall be paid in equal installments over the remaining installments,
subject to a similar adjustment as of the last day of each subsequent Plan Year.
Notwithstanding any provision herein to the contrary, once the distribution of
the amount payable to the Participant under the Plan has commenced pursuant to
this subsection (b) and in accordance with the provisions of the Plan, the form
and manner of the distribution shall not be modified, altered, or revoked for
any reason including the reemployment of the Participant following a
Distributable Event based upon a Separation from Service.

 

 

(c)

Distribution Upon Death. If the Participant dies prior to a Separation from
Service, the Accounts of the Participant shall be paid to his or her Beneficiary
in the form of a lump sum payment no later than ninety days following the date
of the Participant’s death. If the Participant dies prior to the completion of
the installment payments, the remaining payments shall be made to his or her
Beneficiary in the form of a lump sum payment no later than ninety days
following the date of the Participant’s death.

 

 

(d)

Distribution Upon a Scheduled Date. A Participant may elect for any subsequent
Plan Year, on the form on which the Participant elects to defer amounts in
accordance with Section 4.2, to have the amount credited to his or her Deferred
Compensation Account for that Plan Year distributed in a form of a single lump
sum payment on a scheduled distribution date in accordance with this Section
7.2(d). A Participant’s scheduled distribution date with respect to an amount
credited to such Deferred Compensation Account of a Participant for any given
Plan Year must be at least 2 years from the last day of the Plan Year for which
the amount has been credited to the Account. In the case of a Participant who
has elected a scheduled distribution date for a distribution for a given Plan
Year while still an employee of the Company or a Participating Employer, the
Participant shall receive a distribution of the amount credited to his or her
Deferred Compensation Account for that Plan Year during the month of January. No
Company Matching or Discretionary Contributions for that Plan Year shall be
distributed, but shall remain in their respective Accounts and shall be
distributed, to the extent Vested, in accordance with the other provisions of
this Section 7.2. A Participant may elect to make one extension of the scheduled
distribution date of the Deferred Compensation Account, provided such election
for such extension occurs at least twelve 12 months before the scheduled
distribution date, the election shall not take effect until at least twelve 12
months after the date on which the election is made, and the distribution date
with respect to which such election is made is deferred for a period of not less
than 5 years from the original scheduled distribution date. Notwithstanding the
foregoing, in the event the Participant incurs a Separation from Service with
the Company or any Participating Employer prior to a scheduled distribution
date, or an extended distribution date, the time and manner of distribution of
the Participant’s Accounts as determined under Section 7.2(a) above shall apply.

 

- 28 -


--------------------------------------------------------------------------------

 

 

(e)

Unforeseeable Emergency. If a Participant experiences an Unforeseeable
Emergency, the Participant may make a request to the Plan Administration
Committee, by submitting a form or otherwise evidencing such request by a
telephonic or an electronic method acceptable to the Plan Administration
Committee, to receive a distribution of all or a portion of the Vested amounts
allocated to the Account or Accounts of the Participant in accordance with the
provisions and requirements of this subsection (e). Except as otherwise provided
herein, a request by a Participant will be considered by the Plan Administration
Committee only if the Participant has obtained all distributions, including
hardship distributions, and all nontaxable (at the time of the loan) loans
currently available under all qualified and other nonqualified plans of deferral
compensation maintained by the Company or any Affiliate (unless such loan or
hardship distribution would create an Unforeseeable Emergency). If an
Unforeseeable Emergency is determined to have occurred under this Plan and under
a qualified plan with respect to which a distribution may be made, the request
for a distribution under this subsection (e) shall be considered first based
upon compliance with the requirements of Treas. Reg. §1.401(k)-1(d) regarding
hardship distributions. The amount distributed with respect to an emergency
shall not exceed the lesser of: (i) the Vested amounts allocated to the Account
or Accounts of the Participant calculated as if such Participant were receiving
a distribution based upon a separation from service, or (ii) the amount
necessary to satisfy such emergency plus an amount necessary to pay taxes
reasonably anticipated as a result of the distribution. The amount distributed
with respect to an emergency shall be determined after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the assets of the
Participant (to the extent the liquidation of such assets would not itself cause
severe financial hardship). If, subject to the sole and absolute discretion of
the Plan Administration Committee, the request for such a distribution is
approved, the compensation deferral elections of the Participant under Article 4
will immediately terminate, and the distribution shall be made in the form of a
lump sum as soon as practicable after the end of the calendar month in which the
date occurs of the approval by the Plan Administration Committee. The
Participant may not again elect to defer compensation under Article 4 until the
enrollment period for the Plan Year that begins at least 12 months after such
distribution.

 

 

(f)

Delay in Distribution for Specified Employees. Notwithstanding anything to the
contrary in the Plan or in a Participant payment election, the Plan may not make
payment, based on Separation from Service in accordance with Section 7.1(a) to a
Participant who, on the date of Separation from Service is a Specified Employee,
earlier than 6 months following Separation from Service (or if earlier, upon the
Specified Employee’s death). This limitation applies regardless of the
Participant’s status as a Specified Employee or otherwise on any other date
including the next Specified Employee effective date had the Participant
continued to render services through such date. Any payments that otherwise
would be payable to the Specified Employee during the foregoing 6 month period
will be accumulated and continue to be credited with earnings and losses until
the first day of the seventh month following the Participant’s Separation from
Service, and shall be paid immediately thereafter.

 

- 29 -


--------------------------------------------------------------------------------

 

7.3.       Permissible Acceleration. Notwithstanding Section 7.2, the Plan
Administration Committee, in its sole discretion and without any Participant
discretion or election, operationally may elect accelerations of the time or
schedule of payment from the Plan in any or all of the circumstances described
in Treas. Reg. §§1.409A-3(j)(4)(ii) through (xiv). Such circumstances include,
but are not limited to, the mandatory lump-sum payment of the remaining balance
in the Participant’s Accounts in the Plan and under all Aggregated Plans, and
the payment amount does not exceed the applicable dollar amount under Code
§402(g)(1)(B); provided that the Plan Administration Committee must treat all
similarly situated service providers on a reasonably equivalent basis.

 

 

7.4.

Designation of Beneficiaries. Right to Designate. Each Participant may
designate, upon forms to be furnished by and filed with the Company or the
Benefit Administrator, one or more primary Beneficiaries or alternative
Beneficiaries to receive all or a specified portion of any benefits which may be
payable with respect to the Participant under the Plan in the event of such
Participant’s death. The Participant may change or revoke any such designation
from time to time without notice to or consent from any Beneficiary. No such
designation, change or revocation shall be effective unless executed by the
Participant and received and accepted by the Company during the Participant’s
lifetime.

 

 

(b)

Failure of Designation. If a Participant:

 

 

(1)

fails to designate a Beneficiary,

 

 

(2)

designates a Beneficiary and thereafter revokes such designation without naming
another Beneficiary, or

 

 

(3)

designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant,

 

the benefits which may be payable with respect to the Participant under the
Plan, or the part thereof as to which such Participant’s designation fails, as
the case may be, shall be payable to the first class of the following classes of
automatic Beneficiaries with a member surviving the Participant and (except in
the case of surviving issue) in equal shares if there is more than one member in
such class surviving the Participant:

 

- 30 -


--------------------------------------------------------------------------------

 



 

(A)

Participant’s surviving spouse,

 

 

(B)

Participant’s surviving issue per stirpes and not per capita,

 

 

(C)

Participant’s surviving parents,

 

 

(D)

Participant’s surviving brothers and sisters,

 

 

(E)

Representative of Participant’s estate.

 

 

(c)

Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of all or
a portion of the benefits which may be payable with respect to the Participant
under the Plan may disclaim an interest therein subject to the following
requirements. To be eligible to disclaim, a Beneficiary must be a natural
person, must not have received a distribution of all or any portion of the
benefits which may be payable with respect to the Participant under the Plan at
the time such disclaimer is executed and delivered, and must have attained at
least age 21 years as of the date of the Participant’s death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary’s entire interest
in the undistributed benefits payable with respect to the Participant under the
Plan is disclaimed or shall specify what portion thereof is disclaimed. To be
effective, duplicate original executed copies of the disclaimer must be both
executed and actually delivered to the Company after the date of the
Participant’s death but not later than 180 days after the date of the
Participant’s death. A disclaimer shall be irrevocable when delivered to the
Company. A disclaimer shall be considered to be delivered to the Company only
when actually received and acknowledged by the Company. The Company shall be the
sole judge of the content, interpretation and validity of a purported
disclaimer. Upon the filing of a valid disclaimer, the Beneficiary shall be
considered not to have survived the Participant as to the interest disclaimed. A
disclaimer by a Beneficiary shall not be considered to be a transfer of an
interest in violation of the provisions of the Plan and shall not be considered
to be an assignment or alienation of benefits in violation of federal law
prohibiting the assignment or alienation of benefits under this Plan. No other
form of attempted disclaimer shall be recognized by the Company.

 

 

(d)

Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

 

- 31 -


--------------------------------------------------------------------------------

 

 

(e)

Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

 

(1)

If there is not sufficient evidence that a Beneficiary was living at the time of
the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

 

 

(2)

The automatic Beneficiaries specified in subsection (b) of this Section 7.5 and
the Beneficiaries designated by the Participant shall become fixed at the time
of the Participant’s death so that, if a Beneficiary survives the Participant
but dies before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

 

(3)

If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Company after the date of the legal termination
of the marriage between the Participant and such former spouse, and during the
Participant’s lifetime.)

 

 

(4)

Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

 

(5)

Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

 

 

(f)

Validity of Designation. A Beneficiary designation is permanently void if it
either is executed or is filed by a Participant who, at the time of such
execution or filing, is then a minor under the law of the state of the
Participant’s legal residence. The Company shall be the sole judge of the
content, interpretation and validity of a purported Beneficiary designation.

 

 

(g)

No Spousal Rights. Prior to the death of the Participant, no spouse or surviving
spouse of a Participant and no person designated to be a Beneficiary shall have
any rights or interest in the benefits credited under this Plan including, but
not limited to, the right to be the sole Beneficiary or to consent to the
designation of Beneficiaries (or the changing of designated Beneficiaries) by
the Participant.

 

- 32 -


--------------------------------------------------------------------------------

 

7.5.       Death Prior to Full Distribution. If, at the death of the
Participant, any payment to the Participant was due or otherwise distributable
but not actually paid, the amount of such payment shall be included in the
Account or Accounts which are payable to the Beneficiary (and shall not be paid
to the Participant’s estate).

7.6.       Facility of Payment. In case of the legal disability, including
minority, of a Participant or Beneficiary eligible to receive distribution of a
benefit payable under the terms of the Plan by a Participating Employer, such
benefit shall be paid by the Participating Employer, if the Company shall be
advised of the existence of such condition:

 

 

(a)

to the duly appointed guardian, conservator or other legal representative of
such Participant or Beneficiary, or

 

 

(b)

to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Company that the payment will be used for the best
interest and assist in the care of such Participant or Beneficiary, and provided
further, that no prior claim for said payment has been made by a duly appointed
guardian, conservator or other legal representative of such Participant or
Beneficiary.

 

Any payment made in accordance with the foregoing provisions of this
section shall constitute a complete discharge of any liability or obligation of
the Participating Employer and the Company therefor.

ARTICLE 8

NONTRANSFERABILITY

8.1.       Anti-Alienation of Benefits. Any amount which may be credited to an
Account or Accounts of a Participant under the Plan, and any rights or
privileges pertaining thereto, may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subjected to any charge or legal
process; and no interest or right to receive an amount may be taken, either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

- 33 -


--------------------------------------------------------------------------------

 

8.2.       Incompetent Participants. If any person who may be eligible to
receive a payment under the Plan has a legal disability, payment shall be made
to the person designated as provided in Section 7.7.

8.3.       Designated Beneficiary. In the event of a Participant’s death prior
to the payment of all or a portion of any amount which may be payable with
respect to the Participant under the Plan, the payment of any amount payable on
behalf of the Participant under the Plan shall be made to the Participant’s
Beneficiary designated on a form, which form shall be accepted and approved by
the Plan Administration Committee as provided in Section 7.4. If no such
Beneficiary has been designated, payment shall be made as required under
Section 7.4.

ARTICLE 9

WITHHOLDING

9.1.       Determination of Tax Withholding. The Participating Employer or the
Company shall have the authority, duty and power to determine, withhold and
report the amount of any applicable employment taxes and any applicable federal,
state, or local taxes as required under applicable law, and if required by law,
the Participant’s share of Federal Insurance Contributions Act (“FICA”) taxes,
and any other employment taxes.

9.2.       Withholding. The amounts payable pursuant to the Plan shall be
reduced by the amount of any federal, state or local taxes required by law to be
withheld by the Participating Employer or the Company under applicable aw with
respect to such payments and, if required by law, the Participant’s share of
Federal Insurance Contributions Act (“FICA”) taxes, and any other employment
taxes.

 

- 34 -


--------------------------------------------------------------------------------

 

ARTICLE 10

CLAIMS ADMINISTRATION

10.1.     Claims Procedures. The Company shall be responsible for reviewing and
claims for payment under the terms of this Plan. The procedures for filing
claims for payments under the Plan are described below. For claims procedures
purposes, the “Claims Manager” shall be the Company.

 

 

(a)

Claims Forms. It is the intent of the Company that benefits payable under the
Plan shall be payable without the Participant having to complete or submit any
claims forms. However, a Participant who believes he or she is entitled to a
payment under the Plan may submit a claim for payments in writing to the
Company. Any claim for payments under the Plan must be made by the Participant
or his or her beneficiary in writing and state the claimant’s name and the
nature of benefits payable under the Plan on a form acceptable to the Company.
If for any reason a claim for payments under the Plan is denied by the Company,
the Claims Manager shall deliver to the claimant a written explanation setting
forth the specific reasons for the denial, specific references to the pertinent
provisions of the Plan on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
information on the procedures to be followed by the claimant in obtaining a
review of his or her claim, all written in a manner calculated to be understood
by the claimant. For this purpose:

 

 

(1)

the claimant’s claim shall be deemed to be filed when presented orally or in
writing to the Claims Manager;

 

 

(2)

the Claims Manager’s explanation shall be in writing delivered to the claimant
within 90 days of the date the claim is filed.

 

 

(b)

Review. The claimant shall have 60 days following his or her receipt of the
denial of the claim to file with the Claims Manager a written request for review
of the denial. For such review, the claimant or the claimant’s representative
may review pertinent documents and submit written issues and comments.

 

 

(c)

Decision on Review. The Claims Manager shall decide the issue on review and
furnish the claimant with a copy within 60 days of receipt of the claimant’s
request for review of the claimant’s claim. The decision on review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent provisions in the Plan on which the decision is based. If a copy
of the decision is not so furnished to the claimant within such 60 days, the
claim shall be deemed denied on review. In no event may a claimant commence
legal action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Section 10.1.

 

- 35 -


--------------------------------------------------------------------------------

 

 

(d)

Disability Claims. Any review of an appeal of a determination with respect to
the Participant’s Disability must meet the following standards: the review does
not afford deference to the initial adverse determination; the review is
conducted by an appropriate person who is neither the party who made the initial
adverse benefit determination that is the subject of the appeal nor a
subordinate of such party; the review provides for the appropriate person to
consult with health care professionals with appropriate training and experience
in the field of medicine involved in the medical judgment in deciding the appeal
of an adverse benefit determination that is based in whole or in part on a
medical judgment; and the review provides for the identification of the medical
or vocational experts whose advice was obtained in connection with the
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the determination. Furthermore, the 90 day period
described in these procedures shall be reduced to 45 days in the case of a claim
of the Participant’s Disability. The 45 day period may be extended by 30 days if
the Claims Manager determines the extension is necessary to circumstances
outside the control of the Plan, and the claimant is notified prior to the end
of the 45 day period. If prior to the end of the 30 day extension period, the
Claims Manager determines that additional time is necessary, the period may be
extended for a second 30 day period, provided the claimant is notified prior to
the end of the first 30 day extension period and such notice specifies the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. The 60 day period described in these procedures shall be
reduced to 45 days with respect to the appeal of the denial of the Participant’s
claim of Disability. The 45 day period may be extended by an additional 45 days
if the Claims Manager determines the extension is necessary to circumstances
outside the control of the Plan, and the claimant is notified prior to the end
of the initial 45 day period.

 

 

(e)

General Rules. No inquiry or question shall be deemed to be a claim or a request
for a review of a denied claim unless made in accordance with the claims
procedure. The Claims Manager may require that any claim for benefits and any
request for a review of a denied claim be filed on forms to be furnished by the
Claims Manager upon request. The Claims Manager may, in its discretion, hold one
or more hearings on a claim or a request for a review of a denied claim.
Claimants may be represented by a lawyer or other representative at their own
expense, but the Claims Manager reserves the right to require the claimant to
furnish written authorization. A claimant’s representative shall be entitled to
copies of all notices given to the claimant.

 

 

(f)

Deadline to File Claim. To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Company within 1 year after the
claimant knew or reasonably should have known of the principal facts upon which
the claim is based.

 

- 36 -


--------------------------------------------------------------------------------

 

 

(g)

Exhaustion of Administrative Remedies. The exhaustion of the claim and review
procedure is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes:

 

 

(1)

no claimant shall be permitted to commence any legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under ERISA §§502 or 510
or under any other provision of law, whether or not statutory, until the claim
and review procedure set forth herein have been exhausted in their entirety; and

 

 

(2)

in any such legal action all explicit and all implicit determinations by the
Company (including, but not limited to, determinations as to whether the claim,
or a request for a review of a denied claim, was timely filed) shall be afforded
the maximum deference permitted by law.

 

 

(h)

Deadline to File Legal Action. No legal action to recover Plan benefits or to
enforce or clarify rights under the Plan under ERISA §§502 or 510 or under any
other provision of law, whether or not statutory, may be brought by any claimant
on any matter pertaining to this Plan unless the legal action is commenced in
the proper forum before the earlier of:

 

 

(1)

30 months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based, or

 

 

(2)

6 months after the claimant has exhausted the claim and review procedure.

 

 

(i)

Knowledge of Facts by Participant Imputed to Beneficiary. Knowledge of all facts
that a Participant knew or reasonably should have known shall be imputed to
every claimant who is or claims to be a beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.

 

10.2.     Participant’s Address. Each Participant shall keep the Company
informed of his or her current address and the current address of his or her
beneficiary. The Company shall not be obligated to search for any person. If the
location of a Participant is not made known to the Company within 3 years after
the date on which payment of the Participant’s benefits payable under the Plan
may be made, payment may be made as though the Participant had died at the end
of the three-year period. If, within 1 additional year after such three-year
period has elapsed, or, within 3 years after the actual death of a Participant,
the Company is unable to locate any designated beneficiary of the Participant,
then neither the Company nor any other Participating Employer shall have any
further obligation to pay any benefit under the Plan to or on behalf of such
Participant or designated beneficiary and such benefit shall be irrevocably
forfeited.

 

- 37 -


--------------------------------------------------------------------------------

 

10.3.     Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specifically
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the Company or Participating Employer (as
distinguished from the interests of all Participants and their beneficiaries or
a broad class of Participants and beneficiaries), all such authority being
reserved exclusively to other individuals as the case may be, to the exclusion
of such Participant, and such Participant shall act only in such Participant’s
individual capacity in connection with any such matter.

10.4.     Service of Process. In the absence of any designation to the contrary
by the Company, the General Counsel of the Company is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to the Plan in any legal proceeding, including arbitration, involving the Plan.

10.5.     Errors in Computations. The Company and any Participating Employer
shall not be liable or responsible for any error in the computation of any
Account or the determination of any benefit payable to or with respect to any
Participant resulting from any misstatement of fact made by the Participant or
by or on behalf of any survivor to whom such benefit shall be payable, directly
or indirectly, to the Company and any Participating Employer and used in
determining the benefit. The Company and any Participating Employer shall not be
obligated or required to increase the benefit payable to or with respect to such
Participant which, on discovery of the misstatement, is found to be understated
as a result of such misstatement of the Participant. However, the benefit of any
Participant which is overstated by reason of any such misstatement or any other
reason shall be reduced to the amount appropriate in view of the truth (and to
recover any prior overpayment).

 

- 38 -


--------------------------------------------------------------------------------

 

ARTICLE 11

ALLOCATION OF ADMINISTRATIVE AND FIDUCIARY FUNCTIONS

11.1.     Role of the Company. The Company is the sponsor of the plan, but does
not act as named fiduciary of the Plan. The named fiduciary of the Plan shall be
as set forth in Section 11.3 below.

11.2.     Role of the Board and Compensation Committee. The Board of Directors,
or the Compensation Committee, acting on behalf of the Company solely in its
capacity as sponsor of, and not in a fiduciary capacity with respect to, the
Plan, shall have only the following duties and responsibilities:

 

 

(a)

To amend or terminate the Plan, pursuant to Article 13;

 

 

(b)

To determine the amount of the Employer’s Matching and/or Discretionary
Contribution annually, pursuant to Sections 4.2 and 4.3; and

 

 

(c)

To approve the merger or spin-off of the Plan or any portion of the Plan, as
provided in Section 2.

 

11.3.     Role of the Plan Administration Committee. The Plan Administration
Committee shall have the authority, responsibilities and full discretion to
serve on behalf of the Company in the administration of the Plan. The Company’s
Vice President of Human Resources shall serve as Chairperson of the Plan
Administration Committee, and shall be responsible for the appointment of
Committee members. The Plan Administration Committee shall adopt a charter,
setting forth the structure and operating procedures for the Plan Administrator.
The charter shall also specify the functions, authority and discretion retained
by the Committee and the functions, authority and discretion delegated to others
in accordance with the Plan and the charter.

 

- 39 -


--------------------------------------------------------------------------------

 

 

(a)

General Responsibilities. The Plan Administration Committee shall not have the
authority to delegate the said role of Plan Administrator. However, the Plan
Administration Committee may delegate and allocate fiduciary responsibilities
for the administration of the Plan and may delegate specified administrative
functions, discretion or authority as it deems appropriate, by written contract,
direction letter or written instrument of delegation to the Benefit
Administrator, trustee, a third-party special-purpose Administrator, legal
counsel, a professional consultant or advisor, or to designated employees of the
Company; provided, however, that, in each case in which the Plan Administration
Committee delegates a fiduciary function or appoints a service provider for a
Plan, the Plan Administration Committee shall retain the authority and
responsibility to oversee the adequacy of the performance of the third-party or
employee to whom it has delegated any administrative discretion, function or
duty for the Plan.

 

 

(b)

Authority to Recommend Plan Amendments.

 

 

(1)

The Plan Administration Committee shall have the authority, on behalf of the
Company, to recommend to the Compensation Committee and the Board of Directors,
any amendment to the Plan that the Plan Administration Committee considers
advisable for consideration by the Compensation Committee, and for approval by
the Board. The Plan Administration Committee will carry out this primary duty,
and its associated responsibilities, in accordance with the terms of the Plan as
may be amended by the Board from time to time, and in accordance with applicable
law.

 

 

(2)

The Plan Administration Committee shall have the duty, on behalf of the Company
and the Participants in the Plan, to bring to the attention of the Compensation
Committee and the Board of Directors any amendment to the Plan that the Plan
Administration Committee considers to be legally required, or advisable for the
administration of the Plan, for consideration by the Compensation Committee and
for approval by the Board.

 

 

(c)

Review of Appeals from Denied Claims. The Plan Administration Committee shall
have the authority and responsibility to review and resolve any appeal of a
denied, or partially denied, benefit claim of a Participant or Beneficiary under
the Plan in accordance with Section 10.1. In reviewing appeals, the Plan
Administration Committee shall have full discretion:

 

 

(1)

to make findings of fact pertaining to a claim or appeal;

 

 

(2)

to interpret the terms of the Plan and apply such interpretations to the facts;
and

 

- 40 -


--------------------------------------------------------------------------------

 

 

(3)

to decide all issues which it determines are presented by the claim or appeal,
whether any such issue is expressly raised by the claimant or not.

 

 

(d)

Specific Responsibilities. Without limiting the general responsibilities of the
Plan Administrator and named fiduciary set forth above, the Plan Administration
Committee shall have the following specific authority, responsibility and
discretion:

 

 

(1)

authority to amend its charter;

 

 

(2)

authority and discretion to adopt and amend one or more of the following:

 

 

(A)

the Plan Administration Policies, and benefit policy objectives, for the Plan;

 

 

(B)

the Ethics and Conflicts of Interest Policies for members, other fiduciaries and
service providers;

 

 

(C)

document retention policies pertaining to the Plan, and policies prohibiting
document tampering; and to review and comment upon policies prohibiting
retaliation against any employee who identifies a potential compliance issue (a
“whistleblower”), as such policies apply to Plan compliance;

 

 

(3)

authority to delegate to the Director – Compensation and Benefits of the
Company, and/or other employees, the performance of various Plan administration
duties, including the authority and responsibility to issue direction letters to
the Benefit Administrator and Trustee, subject to the responsibility to
periodically review the performance of such duties;

 

 

(4)

authority to approve the appointment and/or replacement of the Benefit
Administrator and the terms of any contractual agreements and amendments
governing the Benefit Administrator and to monitor the performance of its
duties;

 

 

(5)

authority to appoint and retain professional advisors, consultants and legal
counsel and the terms of any contractual agreements and amendments thereto
governing any of the foregoing;

 

 

(6)

authority and responsibility to maintain the respective Plan documents in
accordance with the provisions of applicable law, and the authority to delegate
to legal counsel the duty to advise and assist;

 

 

(7)

authority and responsibility to conduct compliance reviews, the frequency and
scope of which as may be provided in the Plan Administration Policies;

 

- 41 -


--------------------------------------------------------------------------------

 

 

(8)

authority and responsibility to review the results of any audit and to ensure
that any government filings required for the Plan are accurately prepared and
filed in a timely manner;

 

 

(9)

authority and responsibility to prepare and distribute in a timely manner the
respective Plan communications;

 

 

(10)

responsibility to periodically monitor Plan utilization and to review the
alignment of Plan design with the Employer’s business goals for the Plan;

 

 

(11)

responsibility to report annually to the Compensation Committee of the Board of
Directors, by means of a presentation by the Chairperson; and

 

 

(12)

authority and responsibility to conduct a periodic governance self-assessment of
the structure and processes of the Plan Administration Committee, its
composition of members, and its charter.

 

The Plan Administration Committee shall have the aforementioned powers to the
maximum extent permitted by law. All findings, decisions and determinations made
by the Plan Administration Committee shall, to the fullest extent permitted by
law, be final and binding upon all parties and shall not be subject to de novo
review if challenged in court.

11.4.     Role of the Benefit Administrator. The Benefit Administrator is the
contractual service provider to the Plan appointed by the Plan Administration
Committee to assist the Plan Administration Committee in the administration of
the Plan as provided in this Article 11 and the Plan Investment Committee in the
designation of the Measurement Funds as provided in Article 5. The Benefit
Administrator’s duties shall be stated in contractual agreements with the Plan
Administration Committee, including, for example, serving as: recordkeeper for
participant accounts in the Plan; Claims Administrator in accordance with
Section 10.1; manager of the call center and websites that support the Plan;
provider of administrative forms, notices and communications to participants;
provider of investment education; provider of documents disclosing the terms and
performance of the Measurement Funds; and provider of quarterly performance
reports for the Measurement Funds and participation data to the Plan
Administration Committee and Plan Investment Committee. The Benefit
Administrator shall perform such services in accordance with the terms of the
Plan and any policies established by the Plan Administration Committee and the
Plan Investment Committee.

 

- 42 -


--------------------------------------------------------------------------------

 

11.5.     Role of the Plan Investment Committee. The Plan Investment Committee
shall have the authority, responsibilities and full discretion to carry out the
functions set forth in Article 5. The Vice President of Human Resources of the
Company shall serve as Chairperson of the Plan Investment Committee, and shall
be responsible for the appointment of Committee members. The Plan Investment
Committee shall adopt a charter, setting forth the structure and operating
procedures for the Committee. The charter shall also specify the functions,
authority and discretion retained by the Committee and the functions, authority
and discretion delegated to others in accordance with the Plan and the charter.

 

 

(a)

General Responsibilities. The Plan Investment Committee shall monitor the
investment of assets in the Trust. However, the Plan Investment Committee may
delegate and allocate such responsibilities for the investment of Plan assets
(other than the duties of Trustee) and may delegate specified investment
authority, responsibility and discretion as it deems appropriate, by written
contract, direction letter or written instrument of delegation to the Benefit
Administrator, Trustee, a third-party special-purpose Administrator, legal
counsel, a professional consultant or advisor, or to designated employees of the
Company; provided, however, that, in each case in which the Plan Investment
Committee delegates a fiduciary function or appoints a service provider, the
Plan Investment Committee shall retain the authority and responsibility to
oversee the adequacy of the performance of the third-party or employee to whom
it has delegated any investment authority, responsibility and discretion.

 

 

(b)

Maintaining the Plan’s Investment Policy. The Plan Investment Committee shall
have the authority and responsibility to develop, maintain and update an
investment policy, monitor on a regular basis the investment performance and any
material developments affecting each Measurement Fund, and furthermore to
periodically monitor the allocation of participant investments among the funds.

 

 

(c)

Authority to Retain or Change Measurement Funds. The Plan Investment Committee
shall have the authority and responsibility to periodically review the
appropriateness of the Plan’s Measurement Funds as a whole and to approve,
without further review or approval by any other decision maker, any one or more
additions, deletions or replacements of funds offered to Participants. This
authority and responsibility shall be exercised in accordance with investment
policy. A decision by the Plan Investment Committee to add, delete or replace an
investment fund will not constitute a Plan amendment and is not, therefore,
subject to review or approval by the Board of Directors or any of its
Committees, but notice of any such decision shall be communicated to the Plan
Administration Committee prior to the effective date to facilitate the
preparation of appropriate communications to Participants.

 

- 43 -


--------------------------------------------------------------------------------

 

 

(d)

Specific Responsibilities. Without limiting the general responsibilities set
forth above, the Plan Investment Committee shall have the following specific
authority, responsibility and discretion:

 

 

(1)

authority to amend its charter;

 

 

(2)

authority and discretion to adopt and amend an investment policy for the
selection, performance review monitoring and oversight of the funds offered by
the Plan;

 

 

(3)

authority and discretion to adopt and amend one or more policies pertaining to
such topics as:

 

 

(A)

compliance with ERISA §404(c);

 

 

(B)

offerings of investment education or investment advice to Plan Participants;

 

 

(C)

rules and procedures relating to Participant allocations to Measurement Fund
direction and transfers, and the permitted frequency of allocations, among the
Measurement Funds offered by the Plan;

 

 

(D)

allocation of Plan expenses between the Company, the Trust and individual
Participant accounts;

 

 

(E)

allocation of authority and responsibility for proxy voting of any shares held
in connection with this Plan other than mutual funds, and

 

 

(F)

ethics and conflicts of interest policies for Plan Investment Committee members;

 

 

(4)

authority to approve the appointment and/or replacement any one or more Trustees
and custodians and the terms of any contractual agreements and amendments with
either of them, and to monitor the performance of the duties delegated to each;

 

 

(5)

authority to delegate to the Director – Compensation and Benefits of the
Employer the performance of various authority and discretion regarding the
Measurement Funds, including the authority and responsibility to issue direction
letters to any person;

 

- 44 -


--------------------------------------------------------------------------------

 

 

(6)

authority to appoint, monitor and remove professional advisors, consultants,
legal counsel, providers of investment education, investment advice and
investment management services to participants in the Plan, and the terms of any
contractual agreements and amendments governing any of the foregoing;

 

 

(7)

authority and responsibility to routinely distribute to Participants, and to
make available on any Participant’s request, the various forms of information
about Measurement Funds and any other communications pertaining to the
investment education or the allocation among Measurement Funds, as the Plan
Investment Committee determine is appropriate;

 

 

(8)

responsibility to ensure that the Participants are complying with any applicable
requirements of any policy of the Plan Investment Committee, fund prospectus, or
regulation, pertaining to the frequency of trading of fund investments; and

 

 

(9)

responsibility to report annually to the Compensation Committee of the Board of
Directors, by means of a presentation by the Chairperson; and

 

 

(10)

authority and responsibility to conduct a periodic governance self-assessment of
the structure and processes of the Plan Investment Committee, its composition of
members, and its charter.

The Plan Investment Committee shall have the aforementioned powers to the
maximum extent permitted by law. All findings, decisions and determinations made
by the Plan Investment Committee shall, to the fullest extent permitted by law,
be final and binding upon all parties and shall not be subject to de novo review
if challenged in court.

11.6.     Compensation. No member of the Plan Administration or Plan Investment
Committees shall receive any compensation from the Trust for services provided.

11.7.     Indemnity. The Company shall, to the greatest extent permitted by
ERISA and applicable state law, indemnify each member of the Plan Administration
and Plan Investment Committees, and any other employee of the Company, including
any officer, who in the performance of his or her duties as an employee
exercises any discretion or control over the administration of the Plan or its
assets against any and all claims, loss, damages, expenses (including counsel
fees approved by the respective Committee), and liability (including any amounts
paid in settlement with the respective Committee’s approval) arising from any
loss or damage or depreciation which may result in connection with the execution
of the respective Committee’s duties or the exercise of the respective
Committee’s discretion or from any other action or failure to act hereunder.

 

- 45 -


--------------------------------------------------------------------------------

 

11.8.     Powers Denied. No action of the Plan Administration Committee or Plan
Investment Committee shall:

 

 

(a)

alter the amount of contributions otherwise payable to the Plan;

 

 

(b)

cause the Plan to fail to qualify under Code §409A or as a rabbi trust;

 

 

(c)

increase the duties or liabilities of the Trustee without its written consent;
or

 

 

(d)

cause contributions to, or the assets of the Trust Fund to ever revert to or be
used or enjoyed by the Employer, except as provided in this Plan or in the Trust
instrument.

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1.     No Employment Rights. Neither the Plan nor any action taken under the
Plan shall be construed as providing any Participant any right to be retained in
the service or employ of any Participating Employer.

12.2.     Participants Should Consult Advisors. Neither the Company or any
Participating Employer, nor their respective directors, officers, employees or
agents makes any representation or warranty with respect to the federal, state
or other tax, financial, estate planning, or the securities or other legal
implications of participation in the Plan. Participants should consult with
their own tax, financial and legal advisors with respect to their participation
in the Plan.

 

- 46 -


--------------------------------------------------------------------------------

 

12.3.     Unfunded and Unsecured. The Plan shall at all times be considered
entirely unfunded both for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended, and no provision
shall at any time be made with respect to segregating assets of the Company or
any Participating Employer for payment of any amounts under the Plan. Any funds
invested under the Plan shall continue for all purposes to be part of the
respective general assets of the Company or any Participating Employer and
available to general creditors in the event of a bankruptcy (involvement in a
pending proceeding under the Federal Bankruptcy ) or insolvency (inability to
pay debts as they mature) of the Company or a Participating Employer. The
Company shall promptly notify the Trustee and the applicable Participants of
such bankruptcy or insolvency. No Participant or any other person shall have any
interests in any particular assets of the Company or any Participating Employer
by reason of the right to receive a benefit under the Plan and to the extent the
Participant or any other person acquires a right to receive benefits under the
Plan, such right shall be no greater than the right of any general unsecured
creditor. The Plan constitutes a mere promise by the Company and any other
Participating Employer for the payment of benefits payable under the Plan to the
Participants in the future. Nothing contained in the Plan shall constitute a
guaranty by any Participating Employer or any other person or entity that any
funds in any trust or the assets of the Company or any Participating Employer
will be sufficient to pay any benefit under the Plan. Furthermore, no
Participant shall have any right to a benefit under the Plan except in
accordance with the terms of the Plan.

 

 

(a)

Establishment of Trust. To fulfill the obligations to the Participants and their
beneficiaries under the Plan, a Trust may be established by a trust agreement
with a third party, the Trustee, to which cash or other property may be
contributed, including securities issued by the Company, to provide for the
benefit payments under the Plan. The Trustee for such Trust will have the duty
to hold such property or to invest the Trust assets and funds in accordance with
the terms of such Trust. All rights associated with the assets of such Trust
will be exercised by the Trustee of the Trust or the person designated by such
Trustee, and will in no event be exercisable by or rest with Participants or
their beneficiaries. Such Trust shall provide that in the event of the
insolvency of the employer that established such Trust, the Trustee shall hold
the assets for the benefit of the general creditors of the employer.

 

- 47 -


--------------------------------------------------------------------------------

 

 

(b)

Contribution Upon Change in Control. If as of the close of business on the date
of a Change in Control, the aggregate value of the Participant Accounts exceeds
the value of the assets held in a Trust established under subsection (a), then
within 30 days of such Change in Control, each Participating Employer shall have
the obligation for providing to such Trust assets having a value at least equal
to the amount of such excess.

 

12.4.     Plan Provisions. Except when otherwise required by the context, any
singular terminology shall include the plural.

12.5.     Severability. If a provision of the Plan shall be held to be illegal
or invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

12.6.     Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Minnesota shall apply with respect to the Plan.

ARTICLE 13

AMENDMENTS AND TERMINATION

13.1.     Amendment of the Plan. The Board of Directors reserves the power to
alter, amend or wholly revise the Plan at any time and from time to time and the
interest of each Participant is subject to the powers so reserved; provided,
however, that no amendment made subsequent to a Change in Control shall be
effective to the extent that it would have a materially adverse impact on a
Participant’s reasonably expected economic benefit attributable to compensation
deferred by the Participant prior to the Change in Control. The Board of
Directors reserves the right to amend the Plan at any time to comply with Code
§409A, Treas. Reg. §1.409A and other applicable guidance under Code §409A or for
any other purpose, provided that such amendment will not result in taxation to
any Participant under Code §409A.

 

- 48 -


--------------------------------------------------------------------------------

 

13.2.     Procedure for Amendment. An amendment shall be authorized by the Board
of Directors and shall be stated in an instrument in writing signed in the name
of the Company by a person or persons authorized by the Board of Directors.
After the instrument has been so executed, the Plan shall be deemed to have been
amended in the manner therein set forth, and all parties interested herein shall
be bound thereby. No amendment to the Plan may alter, impair, or reduce the
benefits credited to any Accounts prior to the effective date of such amendment
without the written consent of any affected Participant.

13.3.     Termination. The Board of Directors of the Company may, but is not
required to, terminate and liquidate the Plan which includes the distribution of
all Plan Accounts under the following circumstances:

 

 

(a)

Dissolution/Bankruptcy. The Board of Directors may terminate and liquidate the
Plan within 12 months following a dissolution taxable under Code §331 or with
approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A), provided that the
Plan Accounts are paid to the Participants and is included in the Participants’
gross income in the latest of (or, if earlier, the Taxable Year in which the
amount is actually or constructively received):

 

 

(1)

the calendar year in which the plan termination and liquidation occurs; or

 

 

(2)

the first calendar year in which the payment is administratively practicable.

 

 

(b)

Change in Control. The Board of Directors may terminate and liquidate the Plan
by irrevocable action taken within the 30 days preceding or the 12 months
following a Change in Control, provided the Company distributes all Plan
Accounts (and must distribute the accounts under any Aggregated Plans which plan
the Company also must terminate and liquidate as to each Participant who has
experienced the Change in Control) within 12 months following the date of
Company’s irrevocable action to terminate and liquidate the Plan and Aggregated
Plans. Where the Change in Control results from an asset purchase transaction,
the “Company” with discretion to terminate and liquidate the Plan is the entity
that is primarily liable after the transaction to pay the Participant’s Plan
Accounts.

 

- 49 -


--------------------------------------------------------------------------------


 

(c)

Other. The Board of Directors may terminate the Plan for any other reason in the
Company’s discretion provided that:

 

 

(1)

the termination and liquidation does not occur proximate to a downturn in the
Company’s financial health;

 

 

(2)

the Company also terminates all Aggregated Plans in which any Participant also
is a participant;

 

 

(3)

the Plan makes no payments in the 12 months following the date of the Company’s
irrevocable action to terminate and liquidate the Plan other than payments the
Plan would have made irrespective of Plan termination;

 

 

(4)

the Plan makes all payments within 24 months following the date of the Company’s
irrevocable action to terminate and liquidate the Plan; and

 

 

(5)

the Company within 3 years following the date of Company’s irrevocable action to
terminate and liquidate the Plan does not adopt a new plan covering any
Participant that would be an Aggregated Plan.

 

ST. JUDE MEDICAL, INC.

 

/s/ Pamela S. Krop

By:

Pamela S. Krop

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 





- 50 -


--------------------------------------------------------------------------------